


Exhibit 10.4

 

TERM LOAN SECURITY AGREEMENT

 

dated as of

 

April 12, 2012

 

among

 

HYPERION AIRCRAFT INC.,

 

DELOS AIRCRAFT INC.,

 

ARTEMIS (DELOS) LIMITED,

 

APOLLO AIRCRAFT INC.,

 

and

 

THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors

 

and

 

BANK OF AMERICA, N.A.,

as the Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E   O F   C O N T E N T S

 

 

 

 

PAGE

 

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

 

 

Section 1.01

Definitions

2

 

Section 1.02

Construction and Usage

6

 

 

 

 

ARTICLE II SECURITY

7

 

 

 

 

 

Section 2.01

Grant of Security

7

 

Section 2.02

Security for Obligations

9

 

Section 2.03

Representations and Warranties of the Grantors

10

 

Section 2.04

Grantors Remain Liable

12

 

Section 2.05

Delivery of Collateral

12

 

Section 2.06

As to the Pool Aircraft Collateral

12

 

Section 2.07

As to the Equity Collateral and Investment Collateral

13

 

Section 2.08

Further Assurances

14

 

Section 2.09

Place of Perfection; Records

15

 

Section 2.10

Voting Rights; Dividends; Etc.

15

 

Section 2.11

Transfers and Other Liens; Additional Shares or Interests

16

 

Section 2.12

Collateral Agent Appointed Attorney-in-Fact

16

 

Section 2.13

Collateral Agent May Perform

17

 

Section 2.14

Covenant to Pay

17

 

Section 2.15

Delivery of Collateral Supplements

17

 

Section 2.16

Insurance

17

 

Section 2.17

Covenant Regarding Control

17

 

Section 2.18

Covenant Regarding Collateral Account

18

 

Section 2.19

As to Irish Law

18

 

Section 2.20

Additional Charges Over Shares

18

 

 

 

 

ARTICLE III REMEDIES

18

 

 

 

 

 

Section 3.01

Remedies

18

 

Section 3.02

Priority of Payments

19

 

 

 

 

ARTICLE IV SECURITY INTEREST ABSOLUTE

19

 

 

 

 

 

Section 4.01

Security Interest Absolute

19

 

 

 

 

ARTICLE V THE COLLATERAL AGENT

20

 

 

 

 

 

Section 5.01

Authorization and Action

20

 

Section 5.02

Absence of Duties

20

 

Section 5.03

Representations or Warranties

21

 

Section 5.04

Reliance; Agents; Advice of Counsel

21

 

i

--------------------------------------------------------------------------------


 

 

Section 5.05

No Individual Liability

22

 

 

 

 

ARTICLE VI SUCCESSOR COLLATERAL AGENT

22

 

 

 

 

 

Section 6.01

Resignation and Removal of the Collateral Agent

22

 

Section 6.02

Appointment of Successor

23

 

 

 

 

ARTICLE VII INDEMNITY AND EXPENSES

24

 

 

 

 

 

Section 7.01

Indemnity

24

 

Section 7.02

Secured Parties’ Indemnity

24

 

Section 7.03

No Compensation from Secured Parties

25

 

Section 7.04

Collateral Agent Fees

25

 

 

 

 

ARTICLE VIII MISCELLANEOUS

26

 

 

 

 

 

Section 8.01

Amendments; Waivers; Etc.

26

 

Section 8.02

Addresses for Notices; Delivery of Documents

26

 

Section 8.03

Remedies

27

 

Section 8.04

Severability

27

 

Section 8.05

Continuing Security Interest

27

 

Section 8.06

Release and Termination

28

 

Section 8.07

Currency Conversion

28

 

Section 8.08

Governing Law

29

 

Section 8.09

Jurisdiction; Consent to Service of Process

29

 

Section 8.10

Counterparts; Integration; Effectiveness

29

 

Section 8.11

Table of Contents, Headings, Etc.

30

 

Section 8.12

Non-Invasive Provisions

30

 

Section 8.13

Limited Recourse

31

 

 

 

 

SCHEDULES

 

 

 

 

Schedule I

Aircraft Objects

 

Schedule II

Pledged Equity Interests; Pledged Debt

 

Schedule III

Trade Names

 

Schedule IV

Chief Place of Business and Chief Executive or Registered Office

 

Schedule V

Insurance

 

 

 

 

EXHIBITS

 

 

 

 

Exhibit A-1

Form of Collateral Supplement

 

Exhibit A-2

Form of Grantor Supplement

 

Exhibit B

Form of Charge Over Shares of Irish Subsidiary Holdco

 

Exhibit C

Form of Account Control Agreement

 

 

ii

--------------------------------------------------------------------------------


 

This TERM LOAN SECURITY AGREEMENT (this “Agreement”), dated as of April 12,
2012, is made among HYPERION AIRCRAFT INC., a California corporation (“Parent
Holdco”), DELOS AIRCRAFT INC., a California corporation (the “Borrower”),
ARTEMIS (DELOS) LIMITED, a private limited liability company incorporated under
the laws of Ireland (the “Irish Subsidiary Holdco”), APOLLO AIRCRAFT INC., a
California corporation (the “CA Subsidiary Holdco”) and the ADDITIONAL GRANTORS
who from time to time become grantors under this Agreement (together with Parent
Holdco, the Borrower, the Irish Subsidiary Holdco and the CA Subsidiary Holdco,
the “Grantors”), and BANK OF AMERICA, N.A., a national banking association
(“Bank of America”), as the collateral agent (in such capacity, and together
with any permitted successor or assign thereto or any permitted replacement
thereof, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           International Lease Finance Corporation (“ILFC”), the Borrower,
Parent Holdco, the Irish Subsidiary Holdco, the CA Subsidiary Holdco, the
lenders identified therein, Bank of America, N.A. as the administrative agent
(in such capacity, the “Administrative Agent”) and the Collateral Agent have
entered into the Term Loan Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), pursuant to which the Lenders have made the Loans to the
Borrower.

 

(2)           ILFC is the direct or indirect owner of certain Aircraft and ILFC
and certain of its Affiliates are parties to lease and sub-lease contracts with
respect to such Aircraft.

 

(3)           (a) Parent Holdco owns 100% of the outstanding capital stock of
the Borrower, (b) the Borrower owns 100% of the outstanding capital stock of the
CA Subsidiary Holdco and 100% of the Equity Interests of the Irish Subsidiary
Holdco, (c) the Irish Subsidiary Holdco and the CA Subsidiary Holdco directly or
indirectly (and subject to the Local Requirements Exception)  hold or will
acquire from time to time, 100% of the Equity Interests in Owner Subsidiaries
that may in turn hold or acquire from time to time 100% of the Equity Interests
in other Owner Subsidiaries, and each Owner Subsidiary has acquired Pool
Aircraft or will from time to time on or after the Effective Date acquire Pool
Aircraft from ILFC or its Affiliates and (d) CA Subsidiary Holdco, Irish
Subsidiary Holdco or an Owner Subsidiary will acquire directly or indirectly
(and subject to the Local Requirements Exception) 100% of the Equity Interests
of any Intermediate Lessee that will, from time to time after the Effective
Date, act as leasing intermediary with respect to certain Pool Aircraft.

 

(4)           The Grantors in each case party thereto have agreed pursuant to
the Credit Agreement, and it is a condition precedent to the making and release
of the Loans by the Lenders under the Credit Agreement, that the Grantors grant
the security interests required by this Agreement.

 

(5)           Each Grantor will derive substantial direct and indirect benefit
from the transactions described above.

 

1

--------------------------------------------------------------------------------


 

(6)           Bank of America is willing to act as the Collateral Agent under
this Agreement.

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Agent for its respective benefit and the benefit of the
other Secured Parties as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01  Definitions. (a)  Certain Defined Terms. For the purposes of this
Agreement, the following terms have the meanings indicated below:

 

“1881 Act” has the meaning set forth in Section 2.20.

 

“Account Collateral” has the meaning specified in Section 2.01(d).

 

“Account Control Agreement” means the collateral account control agreement in
the form attached hereto as Exhibit C in respect of the Collateral Account dated
on or about the Effective Date among the Securities Intermediary, the Borrower
and the Collateral Agent.

 

“Additional Grantor” has the meaning specified in Section 8.01(b).

 

“Agreed Currency” has the meaning specified in Section 8.07.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Aircraft Objects” means, collectively, the “aircraft objects” (as defined in
the Protocol) described on Schedule I hereto, as supplemented by each Collateral
Supplement and Grantor Supplement.

 

“Airframe” means, individually, each of the airframes described on Schedule I
hereto, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Bank of America” has the meaning specified in the recital of parties to this
Agreement.

 

“Beneficial Interest Collateral” has the meaning specified in Section 2.01(c).

 

“Borrower” has the meaning specified in the preliminary statements of this
Agreement.

 

“Cape Town Lease” means any Lease (including any Lease between Grantors) that
has been entered into, extended, assigned or novated after March 1, 2006 (or
such later date as the Cape Town Convention may be given effect under the law of
any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a “Contracting State”.

 

2

--------------------------------------------------------------------------------

 

“Cape Town Lessee” means a lessee under a Lease that is “situated in” a
“Contracting State”.

 

“Certificated Security” means a certificated security (as defined in Section
8-102(a)(4) of the UCC) other than a Government Security.

 

“Collateral” has the meaning specified in Section 2.01.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 executed and delivered by a Grantor.

 

“Credit Agreement” has the meaning specified in the preliminary statements to
this Agreement.

 

“Eligible Institution” means (a) Bank of America in its capacity as the
Collateral Agent under this Agreement; (b) any bank not organized under the laws
of the United States of America so long as it has either (i) a long-term
unsecured debt rating of A or better by Standard & Poor’s and A2 or better by
Moody’s or (ii) a short-term unsecured debt rating of A-1+ by Standard & Poor’s
and P-1 or better by Moody’s; or (c) any bank organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any branch of a foreign bank licensed under any such laws), so long as it (i)
has either (A) a long-term unsecured debt rating of A (or the equivalent) or
better by each of Standard & Poor’s and Moody’s or (B) a short-term unsecured
debt rating of A-l+ by Standard & Poor’s and P-1 by Moody’s and (ii) can act as
a securities intermediary under the New York Uniform Commercial Code.

 

“Enforcement Event” means, with respect to each section or provision of the Loan
Documents where the term “Enforcement Event” is used, the occurrence and
continuance of an Event of Default together with, except in the case of an Event
of Default described in clauses (g), (h) or (i) of Article 6 of the Credit
Agreement or if such notice is otherwise not permitted by applicable law, notice
from the Collateral Agent to the Borrower and ILFC that such Event of Default
shall constitute an Enforcement Event with respect to such section or provision
(it being agreed that (a) the failure to include any such section or provision
in any such notice shall not prejudice the Collateral Agent’s right to send a
subsequent notice specifying such section or provision and (b) it shall be
sufficient for any such notice to state that it applies to all such sections and
provisions (without specifying the sections or provisions) or that it applies to
all such sections and provisions except certain specified sections or
provisions), unless revoked or rescinded pursuant to a notice to such effect
from the Collateral Agent, for so long as such Event of Default is continuing.

 

“Engine” means, individually, each of the aircraft engines described on Schedule
I hereto, as supplemented by each Collateral Supplement and Grantor Supplement.

 

“Equity Collateral” has the meaning specified in Section 2.07(a).

 

3

--------------------------------------------------------------------------------


 

“Event of Default” means any Event of Default (as defined in the Credit
Agreement).

 

“FAA” means the Federal Aviation Administration of the United States of America.

 

“Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.

 

“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached as Exhibit A-2 executed and delivered by a Grantor.

 

“Grantors” has the meaning specified in the recital of parties to this
Agreement.

 

“ILFC” has the meaning specified in the recital of parties in to Agreement.

 

“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.

 

“Insurances” means, in relation to each Pool Aircraft, any and all contracts or
policies of insurance and reinsurance complying with the provisions of Schedule
V hereto or an indemnity from a Governmental Authority as indemnitor, as
appropriate, and required to be effected and maintained in accordance with this
Agreement.

 

“International Registry” means the International Registry under the Cape Town
Convention.

 

“Investment Collateral” has the meaning set forth in Section 2.01(d).

 

“Membership Interest Collateral” has the meaning specified in Section 2.01(b).

 

“Parent Holdco” has the meaning specified in the recital of parties in to
Agreement.

 

“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any appliance, part, component, instrument,
appurtenance, accessory, furnishing, seat or other equipment that would qualify
as a removable part and is leased by a Lessee from a third party or is subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
Engine or removed therefrom and, if the applicable Pool Aircraft or Engine is
subject to a Lease, is owned by a Grantor hereunder during the term of such
Lease under the provisions of such Lease.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

4

--------------------------------------------------------------------------------


 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged Borrower Debt,
the Pledged Irish Subsidiary Holdco Debt, the Pledged CA Subsidiary Holdco Debt,
the Pledged Owner Subsidiary Debt and the Pledged Intermediate Lessee Debt.

 

“Pledged Debt Collateral” has the meaning assigned to such term in Section
2.01(a)(iii).

 

“Pledged Equity Interests” means the Pledged Beneficial Interests, the Pledged
Membership Interests and the Pledged Stock.

 

“Pledged Equity Party” means the Borrower, the Irish Subsidiary Holdco, the CA
Subsidiary Holdco, each Owner Subsidiary and each Intermediate Lessee.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in the attached Schedule
II, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Received Currency” has the meaning specified in Section 8.07.

 

“Relevant Collateral” has the meaning specified in Section 2.07(a).

 

“Required Cape Town Registrations” has the meaning set forth in Section 2.08(c).

 

“Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-

 

5

--------------------------------------------------------------------------------


 

entry securities of the Federal National Mortgage Association and the Federal
Home Loan Mortgage Corporation); 12 C.F.R. § 1511 (book-entry securities of the
Resolution Funding Corporation); 31 C.F.R. § 354 (book-entry securities of the
Student Loan Marketing Association); and any substantially comparable book-entry
rules of any other Federal agency or instrumentality.

 

“Secured Obligations” has the meaning assigned to the term “Obligations” in the
Credit Agreement.

 

“Secured Party” means any of or, in the plural form, all of the Collateral
Agent, the Lenders, and the Administrative Agent.

 

“Securities Account” means a securities account as defined in Section 8-501(a)
of the UCC maintained in the name of the Collateral Agent as “entitlement
holder” (as defined in Section 8-102(a)(7) of the UCC) on the books and records
of a Securities Intermediary whose “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) is the State of New York.

 

“Securities Intermediary” means any “securities intermediary” with respect to
the Collateral Agent as defined in 31 C.F.R. Section 357.2 or Section
8-102(a)(14) of the UCC.

 

“Security Collateral” has the meaning specified in Section 2.01(a).

 

“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.

 

(a)           Terms Defined in the Cape Town Convention.  The following terms
shall have the respective meanings ascribed thereto in, or as otherwise used in,
the Cape Town Convention: “Contracting State”, “contract of sale”,
“international interest” and “situated in”.

 

(b)           Terms Defined in the Credit Agreement.  For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.

 

(c)           Certain Terms Used in the Account Control Agreement.  As between
the parties hereto, it is agreed that references in the Account Control
Agreement to “enforcement event” and “loan documents” shall be construed
respectively as references to “Enforcement Event” and “Loan Documents” as such
terms are defined herein and in the Credit Agreement.

 

Section 1.02  Construction and Usage.  Unless the context otherwise requires:

 

(a)           A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.

 

(b)           The terms “herein”, “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.

 

6

--------------------------------------------------------------------------------


 

(c)           Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.

 

(d)           Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.

 

(e)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.

 

(f)            References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document, as
supplemented, amended, replaced or otherwise modified (without, however,
limiting the effect of the provisions of this Agreement with regard to any such
supplement, amendment, replacement or modification), and the provisions of this
Agreement apply to successive events and transactions.  References to any Person
shall include such Person’s successors in interest and permitted assigns.

 

(g)           References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.

 

(h)           References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.

 

(i)            Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any Loan
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.

 

ARTICLE II
SECURITY

 

Section 2.01 Grant of Security.

 

To secure the Secured Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, for its benefit and the benefit of the other Secured
Parties, and hereby grants to the Collateral Agent for its benefit and the
benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):

 

7

--------------------------------------------------------------------------------


 

(a)           with respect to each Grantor, all of the following (the “Security
Collateral”):

 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt (the “Pledged Debt Collateral”);

 

(b)           with respect to each Grantor, all of the following (the
“Membership Interest Collateral”):

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           with respect to each Grantor, all of the following (the
“Beneficial Interest Collateral”):

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property

 

8

--------------------------------------------------------------------------------


 

from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Beneficial Interest; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the beneficial interests in
any other Pledged Equity Party that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Pledged Equity Party is created or issued, and all certificates, if any, from
time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;

 

(d)           all other “investment property” (as defined in Section
9-102(a)(49) of the UCC) of such Grantor (the “Investment Collateral”) including
written notification of all interest, dividends, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Investment Collateral, but
excluding any loans or advances made, or dividends, contributions or
distributions or other amounts paid, by any Pledged Equity Party to any
Transaction Party;

 

(e)           with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account (collectively, the “Account Collateral”);
and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in
subsections (a), (b), (c), (d) and (e) of this Section 2.01);

 

provided, however, that notwithstanding any of the foregoing provisions, so long
as no Enforcement Event shall have occurred and be continuing, each Grantor
shall have the right, to the exclusion of the Collateral Agent, to (i) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Security Collateral (other than the Pledged Debt), (ii) all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt, and (iii) the Investment Collateral (subject to the exclusion in Section
2.01(d), and once paid by a Grantor to a non-Grantor shall be free and clear of
the Lien hereof and shall not constitute Collateral), and if an Enforcement
Event shall have occurred and be continuing, no Grantor shall make any such
payment to a non-Grantor without the Collateral Agent’s consent The foregoing
proviso shall in no event give rise to any right on behalf of any Transaction
Party to cause the release of amounts from the Collateral Account other than in
accordance with the Loan Documents; provided further that the Collateral shall
not include any Non-Collateral Assets.

 

Section 2.02  Security for Obligations.  This Agreement secures the payment and
performance of all Secured Obligations of the Grantors to each Secured Party
(subject to the

 

9

--------------------------------------------------------------------------------


 

subordination provisions of this Agreement) and shall be held by the Collateral
Agent in trust for the Secured Parties.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed by any Grantor to any Secured
Party but for the fact that Secured Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Grantor.

 

Section 2.03  Representations and Warranties of the Grantors.  Each Grantor
represents and warrants as of the date of this Agreement, the Effective Date,
each Release Date in respect of which such Grantor is a Relevant Release Party
and as of each date on which such Grantor executes and delivers a Grantor
Supplement or a Collateral Supplement, as follows:

 

(a)           Each Pool Aircraft is legally and beneficially Owned by the Owner
Subsidiary identified as the Owner of such Pool Aircraft in the applicable
Release Request or legally Owned by the Owner Subsidiary and beneficially Owned
by a Subsidiary Holdco or another Owner Subsidiary, except to the extent of the
Local Requirements Exception and as provided in the definition of “Own”.  None
of the Pool Aircraft Assets has been sold in violation of the provisions of the
Loan Documents, or is currently pledged, assigned or otherwise encumbered except
for Permitted Liens, and no Pool Aircraft Assets are described in (i) any UCC
financing statements filed against any Transaction Party other than UCC
financing statements which have been (or have been agreed by the secured parties
referenced therein to be) terminated and UCC Financing Statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry (which for the avoidance of doubt, shall not include
any contract of sale) or filing records that may be applicable to the Pool
Aircraft or Collateral in any other relevant jurisdiction, other than such
filings or registrations that have been (or have been agreed by the secured
parties referenced therein to be) terminated or that have been made in
connection with Permitted Liens. Except to the extent of the Local Requirements
Exception and as provided in the definition of “Own”, the Grantors are the legal
and beneficial owners of the Collateral. None of the Collateral has been sold in
violation of the provisions of the Loan Documents, or is currently pledged,
assigned or otherwise encumbered other than pursuant to the terms of the Loan
Documents and except for Permitted Liens.  No Collateral is described in (i) any
UCC financing statements filed against any Pledged Equity Party other than UCC
financing statements which have been (or have been agreed by the secured parties
referenced therein to be) terminated and the UCC financing statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry (which for the avoidance of doubt, shall not include
any contract of sale), or filing records that may be applicable to the
Collateral in any other relevant jurisdiction, other than such filings or
registrations that have been (or have been agreed by the secured parties
referenced therein to be) terminated or that have been made in connection with
Permitted Liens, this Agreement or any other security document in favor of the
Collateral Agent for the benefit of the Secured Parties, or, with respect to any
Lease, in favor of the applicable Lessor Subsidiary or the Lessee thereunder.

 

(b)           In each case as and to the extent required under the Express
Perfection Requirements, this Agreement creates a valid and (upon the taking of
the actions required hereby) perfected security interest in favor of the
Collateral Agent in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens), and all
filings and other actions necessary to perfect and protect such security
interest as a first

 

10

--------------------------------------------------------------------------------


 

priority security interest of the Collateral Agent have been (or to the extent
permitted hereby or in the case of future Collateral, will be) duly taken,
enforceable against the applicable Grantors and creditors of and purchasers from
such Grantors.

 

(c)           No Grantor has any trade names except as set forth on Schedule III
hereto.

 

(d)           No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under any applicable law that is necessary
to comply with the Express Perfection Requirements (i) for the grant by such
Grantor of the assignment and security interest granted hereby, (ii) for the
execution, delivery or performance of this Agreement by such Grantor or (iii)
for the perfection or maintenance of the pledge, assignment and security
interest created hereby, except for (A) the filing of financing and continuation
statements under the UCC, (B) the Required Cape Town Registrations, (C) the
applicable Irish filings pursuant to Section 2.08(e) and (D) such other filings
as are required under relevant local law in the case of Grantors that are not
domiciled in the United States or a state thereof.

 

(e)           The chief place of business, organizational identification number
(if applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV
or, in the case of records, at ILFC.

 

(f)            The Pledged Stock constitutes the percentage of the issued and
outstanding shares of capital stock of the issuers thereof indicated on the
attached Schedule II.  The Pledged Membership Interests constitute the
percentage of the membership interest of the issuer thereof, as indicated on
Schedule II hereto.  The Pledged Beneficial Interests constitute the percentage
of the beneficial interest of the issuer thereof indicated on Schedule II
hereto.

 

(g)           The Pledged Stock, the Pledged Membership Interests and the
Pledged Beneficial Interests have been duly authorized and validly issued and
are fully paid up and nonassessable.  The Pledged Debt has been duly authorized
or issued and delivered and is the legal, valid and binding obligation of each
applicable Borrower Party thereunder.

 

(h)           The Pledged Stock and the Pledged Membership Interests constitute
“certificated securities” within the meaning of Section 8-102(4) of the UCC. If
the issuer thereof is organized under the laws of the United States or a state
thereof, the terms of any Pledged Equity Interest expressly provide that such
Pledged Equity Interest shall be governed by Article 8 of the Uniform Commercial
Code as in effect in the jurisdiction of the issuer of such Pledged Membership
Interest or such Article 8 shall be applicable thereto under applicable Laws. 
Any Certificated Security or Instrument evidencing the Pledged Stock, the
Pledged Debt, the Pledged Beneficial Interests, the Pledged Membership Interests
and any Investment Collateral have been delivered to the Collateral Agent in
accordance with Section 2.05 and 2.07. The Pledged Stock and the Pledged
Membership Interest either (i) are in bearer form, (ii) have been indorsed, by
an effective indorsement, to the Collateral Agent or in blank or (iii) have been
registered in the name of the Collateral Agent.  None of the Pledged Stock, the
Pledged Beneficial Interests and the Pledged Membership Interest that constitute
or evidence the Collateral have any marks or

 

11

--------------------------------------------------------------------------------


 

notations indicating that they have been pledged, assigned or otherwise conveyed
to any person other than the Collateral Agent (other than those agreed by the
secured parties referenced therein to be terminated or released).  Any Pledged
Beneficial Interests either (i) constitute “certificated securities” within the
meaning of Section 8-102(a)(4) of the UCC, have been delivered to the Collateral
Agent and (1) are in bearer form, (2) have been indorsed, by an effective
indorsement, to the Collateral Agent or in blank or (3) have been registered in
the name of the Collateral Agent or (ii) a fully executed “control agreement”
has been delivered to the Collateral Agent with respect to such Pledged
Beneficial Interests.

 

Section 2.04          Grantors Remain Liable.  Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Collateral Agent or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.

 

Section 2.05          Delivery of Collateral.  All certificates or instruments
representing or evidencing any Collateral, if deliverable, shall be delivered to
and held by or on behalf of the Collateral Agent and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
evidence the security interests granted thereby.  The Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Enforcement
Event, to transfer to or to register in the name of the Collateral Agent or any
of its nominees any or all of the Pledged Equity Interests, subject only to the
revocable rights specified in Section 2.10(a).  In addition, the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Enforcement Event, to exchange certificates or instruments
representing or evidencing any Collateral for certificates or instruments of
smaller or larger denominations.

 

Section 2.06          As to the Pool Aircraft Collateral.  (a) The Grantors
shall provide a true and complete copy of all documents or instruments
constituting Pool Aircraft Collateral to the Collateral Agent on or prior to the
Release Date in respect of such Pool Aircraft.  Subsequent to a Release Date in
respect of a Pool Aircraft, upon (i) the inclusion of any additional such
document or instrument in the Pool Aircraft Collateral in respect of such Pool
Aircraft or (ii) the amendment or replacement thereof, the Grantors will
deliver, or cause to be delivered, a copy thereof to the Collateral Agent.  Each
such document or instrument will have been duly authorized, executed and
delivered by the relevant Transaction Party, will be in full force and effect
and will be binding upon and enforceable against all parties thereto in
accordance with its terms subject to customary exceptions.

 

12

--------------------------------------------------------------------------------

 

(a)                                 The Grantors shall, at their expense, use
reasonable commercial efforts, in accordance with Leasing Company Practice to
(A) perform and observe, or cause to be performed and observed, all the terms
and provisions of the documents and instruments constituting Pool Aircraft
Collateral to be performed or observed by a Transaction Party and (B) after an
Enforcement Event has occurred and is continuing take all such action to such
end as may be from time to time reasonably requested by the Collateral Agent.

 

Section 2.07                             As to the Equity Collateral and
Investment Collateral.  (a)  All Security Collateral, Membership Interest
Collateral and Beneficial Interest Collateral  (collectively, the “Equity
Collateral”) and all Investment Collateral (together with the Equity Collateral,
the “Relevant Collateral”) shall be delivered to the Collateral Agent as
follows:

 

(i)                                     in the case of each Certificated
Security or Instrument, by (A) causing the delivery of such Certificated
Security or Instrument to the Collateral Agent, registered in the name of the
Collateral Agent or duly endorsed by an appropriate person to the Collateral
Agent or in blank and, in each case, held by the Collateral Agent, or (B) if
such Certificated Security or Instrument is registered in the name of any
Securities Intermediary on the books of the issuer thereof or on the books of
any Securities Intermediary, by causing such Securities Intermediary to
continuously credit by book entry such Certificated Security or Instrument to a
Securities Account maintained by such Securities Intermediary in the name of the
Collateral Agent and confirming in writing to the Collateral Agent that it has
been so credited;

 

(ii)                                  in the case of each Uncertificated
Security, by (A) causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof in the name of the Collateral
Agent or (B) if such Uncertificated Security is registered in the name of a
Securities Intermediary on the books of the issuer thereof or on the books of
any securities intermediary of a Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Uncertificated
Security to a Securities Account maintained by such Securities Intermediary in
the name of the Collateral Agent and confirming in writing to the Collateral
Agent that it has been so credited; and

 

(iii)                               in the case of each Government Security
registered in the name of any Securities Intermediary on the books of the FRBNY
or on the books of any securities intermediary of such Securities Intermediary,
by causing such Securities Intermediary to continuously credit by book entry
such security to the collateral account maintained by such Securities
Intermediary in the name of the Collateral Agent and confirming in writing to
the Collateral Agent that it has been so credited.

 

(b)                                 Each Grantor and the Collateral Agent hereby
represents, with respect to the Account Collateral, that it has not entered
into, and hereby agrees that it will not enter into, any currently effective
agreement (i) with any of the other parties hereto or any Securities
Intermediary specifying any jurisdiction other than the State of New York as the
“securities intermediary’s jurisdiction” within the meaning of Section 8-110(e)
of the UCC in connection with any Securities Account with any Securities
Intermediary referred to in Section 2.07(a) for purposes of 31 C.F.R. Section
357.11(b), Section 8-110(e) of the UCC or any similar state or

 

13

--------------------------------------------------------------------------------


 

Federal law, or (ii) with any other person relating to such account pursuant to
which it has agreed that any Securities Intermediary may comply with entitlement
orders made by such person.  The Collateral Agent represents that it will, by
express agreement with each Securities Intermediary, provide for each item of
property constituting Account Collateral held in and credited to the Securities
Account, including cash, to be treated as a “financial asset” within the meaning
of Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.

 

(c)                                  Without limiting the foregoing, each
Grantor and the Collateral Agent agree, and the Collateral Agent shall cause
each Securities Intermediary, to take such different or additional action as may
be required in order to maintain the perfection and priority of the security
interest of the Collateral Agent in the Equity Collateral in the event of any
change in applicable law or regulation, including Articles 8 and 9 of the UCC
and regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.

 

Section 2.08                             Further Assurances.  (a)  In each case
to the extent required pursuant to the Express Perfection Requirements, each
Grantor agrees that from time to time, at the expense of such Grantor, such
Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action (including under the laws of any foreign
jurisdiction), that may be necessary, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge, assignment or
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing but
subject to the qualification that the following are required only to the extent
of the Express Perfection Requirements, each Grantor shall:  (i) execute and
file such financing or continuation statements, or amendments thereto, under the
UCC and such other instruments or notices, that may be necessary, or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
pledge, assignment and security interest granted or purported to be granted
hereby and (ii) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction of organization or domicile of the relevant Grantor
hereunder or as the Collateral Agent may reasonably request, to create, attach,
perfect, validate, render enforceable, protect or establish the priority of the
security interest and lien of this Agreement.

 

(a)                                 Each Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, under the UCC relating to all or any part of the Collateral
without the signature of such Grantor where permitted by law.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(b)                                 Each Grantor shall ensure that at all times
an individual shall be appointed as administrator with respect to each Owner
Subsidiary and each Intermediate Lessee for purposes of the International
Registry and shall cause each such Owner Subsidiary and each such Intermediate
Lessee to register or cause to be registered with the International Registry
(collectively, the “Required Cape Town Registrations”) (i) the international
interest provided for in any Cape Town Lease to which such Owner Subsidiary or
Intermediate Lessee is a lessor or lessee; and (ii) the contract of sale with
respect to any Pool Aircraft by which title to such Pool

 

14

--------------------------------------------------------------------------------


 

Aircraft is conveyed by or to such Owner Subsidiary, but only if the seller
under such contract of sale is situated in a Contracting State or if such
Aircraft Object is registered in a Contracting State and if such seller agrees
to such registration.

 

(c)                                  With respect to each Grantor holding an
Equity Interest in a Pledged Equity Party incorporated under the laws of
Ireland, such Grantor shall cause each Security Document executed by it and an
Additional Charge Over Shares or, in each case, its relevant particulars to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof.

 

Section 2.09                             Place of Perfection; Records.  Each
Grantor shall keep its chief place of business and chief executive office at the
location therefor specified in Schedule IV and shall keep its records concerning
the Collateral at such location or at ILFC’s chief executive office or, upon 30
days’ prior written notice to the Collateral Agent, at such other locations in a
jurisdiction where all actions required by Section 2.03(e) shall have been taken
with respect to the Collateral.  Subject to applicable confidentiality
restrictions, each Grantor shall hold and preserve such records and, if an
Enforcement Event shall have occurred and be continuing, shall permit
representatives of the Collateral Agent upon reasonable prior notice at any time
during normal business hours reasonably to inspect and make abstracts from such
records, all at the sole cost and expense of such Grantor.

 

Section 2.10                             Voting Rights; Dividends; Etc..  (a)
 So long as no Enforcement Event shall have occurred and be continuing:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to all or any
part of the Equity Collateral pledged by such Grantor for any purpose not
inconsistent with the terms of this Agreement, the charter documents of such
Grantor, or the Loan Documents; provided that such Grantor shall not exercise or
shall refrain from exercising any such right if such action would constitute a
breach of its obligations under the Loan Documents; and

 

(ii)                                  The Collateral Agent shall execute and
deliver (or cause to be executed and delivered) to such Grantor all such proxies
and other instruments as such Grantor may reasonably request in writing and
provide for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 2.10(a)(i).

 

(b)                                 After an Enforcement Event shall have
occurred and be continuing, any and all distributions, dividends and interest
paid in respect of the Equity Collateral pledged by such Grantor, including any
and all (i) distributions, dividends and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, such Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral;
(ii) distributions, dividends and other distributions paid or payable in cash in
respect of such Security Collateral, Membership Interest Collateral or
Beneficial Interest Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange

 

15

--------------------------------------------------------------------------------


 

for, such Security Collateral, Membership Interest Collateral or Beneficial
Interest Collateral shall be forthwith delivered to the Collateral Agent and, if
received by such Grantor, shall be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Grantor
and be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

 

(c)                                  During the continuance of an Enforcement
Event, all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights.

 

Section 2.11                             Transfers and Other Liens; Additional
Shares or Interests.  (a) No Grantor shall (i) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, any
of the Collateral or (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral, in the case of clause (i) or (ii) other than a
Permitted Lien or as otherwise provided for or permitted in any Loan Document.

 

(a)                                 Except as otherwise provided pursuant to the
Loan Documents, the Grantors (other than Parent Holdco) shall not issue, deliver
or sell any shares, interests, participations or other equivalents except those
pledged hereunder and except to the extent of the Local Requirements Exception. 
Any beneficial interests, membership interests or capital stock or other
securities or interests issued in respect of or in substitution for the Pledged
Stock, the Pledged Membership Interests or the Pledged Beneficial Interest shall
be issued or delivered (with any necessary endorsement) to the Collateral Agent
in accordance with Section 2.07.

 

Section 2.12                             Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby irrevocably appoints, as security for the
Secured Obligations, the Collateral Agent as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time in the Collateral Agent’s
discretion during the occurrence and continuance of an Enforcement Event, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

(a)                                 to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral;

 

(b)                                 to receive, indorse and collect any drafts
or other instruments and documents in connection included in the Collateral;

 

(c)                                  to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral; and

 

(d)                                 to execute and file any financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, in order to perfect (except in the case of the
Beneficial Interest Collateral provided pursuant to Section

 

16

--------------------------------------------------------------------------------


 

2.01(c)) and preserve the pledge, assignment and security interest granted
hereby; provided, that the Collateral Agent’s exercise of any such power in this
clause (d) shall be subject to the Express Perfection Requirements.

 

Section 2.13          Collateral Agent May Perform.  If any Grantor fails to
perform any agreement contained in this Agreement, the Collateral Agent may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection with doing so shall
be payable by the Grantors.

 

Section 2.14          Covenant to Pay.  Each Grantor covenants with the
Collateral Agent (for the benefit of the Secured Parties) that it will pay or
discharge any monies and liabilities whatsoever that are now, or at any time
hereafter may be, due, owing or payable by such Grantor in any currency,
actually or contingently, solely and/or jointly, and/or severally with another
or others, as principal or surety on any account whatsoever pursuant to the Loan
Documents in accordance with their terms.  Each Grantor agrees that (except as
provided in Article 7 of the Credit Agreement) no payment or distribution by
such Grantor pursuant to the preceding sentence shall entitle such Grantor to
exercise any rights of subrogation in respect thereof until the related Secured
Obligations shall have been paid in full.

 

Section 2.15          Delivery of Collateral Supplements; Delivery of Grantor
Supplements.  (a)  Upon the acquisition by any Grantor of any Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral,
such Grantor shall concurrently execute and deliver to the Collateral Agent a
Collateral Supplement duly completed with respect to such Collateral and shall
take such steps with respect to the perfection of such Collateral as are called
for by this Agreement for Collateral of the same type; provided that the
foregoing shall not be construed to provide for any action with respect to
perfection not required by the Express Perfection Requirements; and provided
further that the failure of any Grantor to deliver any Collateral Supplement as
to any such Collateral shall not impair the lien of this Agreement as to such
Collateral.  Upon the acquisition by any Owner Subsidiary of an Aircraft Object
not previously described in Schedule I hereto as supplemented by Annex I to each
Grantor Supplement and Collateral Supplement, the Grantor that directly Owns the
Equity Interest in such Owner Subsidiary shall provide an updated Collateral
Supplement describing such Aircraft Object.

 

(b)                                 Each Grantor shall, prior to or
simultaneously with such Person Owning the Equity Interests in any Subsidiary
(other than a Non-Collateral Subsidiary), cause any Subsidiary Obligor that was
not a signatory hereto on the date of this Agreement to enter into a Grantor
Supplement and become a Grantor hereunder.

 

Section 2.16                             Insurance.  The Grantors shall cause to
be maintained, or procure that the relevant Lessee maintains, hull and third
party liability insurance policies in respect of each Pool Aircraft in
accordance with the terms of Schedule V hereto.

 

Section 2.17                             Covenant Regarding Control.  No Grantor
shall cause nor permit any Person other than the Collateral Agent to have
“control” (as defined in Section 8-106 of the

 

17

--------------------------------------------------------------------------------


 

UCC) of the Collateral Account pursuant to the terms of the Credit Agreement and
the Account Control Agreement.

 

Section 2.18                             Covenant Regarding Account Collateral. 
Borrower shall enter into the Account Control Agreement as of the date hereof.

 

Section 2.19                             As to Irish Law.  Notwithstanding
anything to the contrary contained in this Agreement and in addition to and
without prejudice to any other rights or power of the Collateral Agent under
this Agreement or under general law in any relevant jurisdiction, at any time
that the Collateral shall become enforceable as provided in Section 3.01, the
Collateral Agent shall be entitled to appoint a receiver under this Agreement or
under the Land and Conveyancing Law Reform Act 2009 (as amended and as the same
may be amended, modified or replaced from time to time, the “2009 Act”) without
the need for the occurrence of any of the events specified in (a) to (c) of
section 108(1) (Appointment of Receiver) of the 2009 Act, such receiver shall
have all such powers, rights and authority conferred under the 2009 Act, this
Agreement and otherwise under the laws of Ireland without any limitation or
restriction imposed by the 2009 Act or otherwise under the laws of Ireland which
may be excluded or removed. The statutory power of sale conferred by section 100
(Power of sale) of the 2009 Act shall apply to the Collateral free from
restrictions contained in section 100(1), (2), (3) and (4) and without the
requirement to serve notice (as provided for in section 100(1)) and section 108
(7) (Remuneration of a receiver) of the 2009 Act shall not apply to the
Collateral or to any receiver appointed under this Agreement.

 

Section 2.20                             Additional Charges Over Shares.  Each
Grantor undertakes with the Collateral Agent to enter into an Additional Charge
Over Shares in respect of the Equity Interests held by it of any Subsidiary of a
Grantor which is incorporated under the laws of Ireland and in respect of any
other Subsidiary of a Grantor, in each case to the extent such Additional Charge
Over Shares is necessary to perfect or protect the Collateral Agent’s interests
in such Equity Interests under applicable Law and to the extent required under
the Express Perfection Requirements.

 

ARTICLE III
REMEDIES

 

Section 3.01                             Remedies.  Notwithstanding anything
herein or in any other Loan Document to the contrary, if any Enforcement Event
shall have occurred and be continuing, and in each case subject to the quiet
enjoyment rights of the applicable Lessee of any Pool Aircraft:

 

(a)                                 The Collateral Agent may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
(including, for the avoidance of doubt, the rights and remedies of the
Collateral Agent provided for in Section 2.10(c)), all of the rights and
remedies of a secured party upon default under the UCC (whether or not the UCC
applies to the affected Collateral) and all of the rights and remedies under
applicable law and also may (i) require any Grantor to, and such Grantor hereby
agrees that it shall at its expense and upon written request of the Collateral
Agent forthwith, assemble all or any part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both parties
and (ii) without

 

18

--------------------------------------------------------------------------------


 

notice except as specified below, sell or cause the sale of the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

(b)                                 All cash proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in accordance with Section 3.02. 
Any sale or sales conducted in accordance with the terms of this Section 3.01
shall be deemed conclusive and binding on each Grantor and the Secured Parties.

 

Section 3.02                             Priority of Payments.  The Collateral
Agent hereby agrees that all cash proceeds received by the Collateral Agent in
respect of any Collateral pursuant to Section 3.01 hereof and any payments by
any Grantor to the Collateral Agent following an Enforcement Event shall be paid
by the Collateral Agent in the order of priority set forth below:

 

(a)                                 first, to the Collateral Agent for the
benefit of the Secured Parties, until payment in full in cash of the Secured
Obligations then outstanding; and

 

(b)                                 second, all remaining amounts to the
relevant Grantors or whomsoever may be lawfully entitled to receive such amounts
as directed by a court of competent jurisdiction.

 

ARTICLE IV
SECURITY INTEREST ABSOLUTE

 

Section 4.01                             Security Interest Absolute.  A separate
action or actions may be brought and prosecuted against each Grantor to enforce
this Agreement, irrespective of whether any action is brought against any other
Grantor or whether any other Grantor is joined in any such action or actions. 
Except as otherwise provided in the Loan Documents, all rights of the Collateral
Agent and the security interests and Liens granted under, and all obligations of
each Grantor under, until the Secured Obligations then outstanding are paid in
full, this Agreement and each other Loan Document shall be absolute and
unconditional, irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Loan Document, Assigned Document or any other agreement or instrument
relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document or any other agreement or instrument relating thereto;

 

19

--------------------------------------------------------------------------------


 

(c)                                  any taking, exchange, release or
non-perfection of the Collateral or any other collateral or taking, release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Secured Obligations;

 

(d)                                 any manner of application of Collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Secured
Obligations or any other assets of the Grantors;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of any Grantor; or

 

(f)                                   any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor or a
third-party grantor of a security interest or a Person deemed to be a surety.

 

ARTICLE V
THE COLLATERAL AGENT

 

The Collateral Agent and the Secured Parties agree among themselves as follows:

 

Section 5.01                             Authorization and Action.  (a)  Each
Secured Party by its acceptance of the benefits of this Agreement hereby
appoints and authorizes Bank of America as the initial Collateral Agent to take
such action as trustee on behalf of the Secured Parties and to exercise such
powers and discretion under this Agreement and the other Loan Documents as are
specifically delegated to the Collateral Agent by the terms of this Agreement
and of the Loan Documents, and no implied duties and covenants shall be deemed
to arise against the Collateral Agent.

 

(a)                                 The Collateral Agent accepts such
appointment and agrees to perform the same but only upon the terms of this
Agreement (including any quiet enjoyment covenants given to the Lessees) and
agrees to receive and disburse all moneys received by it in accordance with the
terms of this Agreement.  The Collateral Agent in its individual capacity shall
not be answerable or accountable under any circumstances, except for its own
willful misconduct or gross negligence (or simple negligence in the handling of
funds or breach of any of its representations or warranties set forth in this
Agreement) and the Collateral Agent shall not be liable for any action or
inaction of any Grantor or any other parties to any of the Loan Documents.

 

Section 5.02                             Absence of Duties.  The powers
conferred on the Collateral Agent under this Agreement with respect to the
Collateral are solely to protect its interests in this Agreement and shall not
impose any duty upon it, except as explicitly set forth herein, to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it under this Agreement, the
Collateral Agent shall not have any duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve or perfect rights against any
parties or any other rights pertaining to any Collateral.  The Collateral Agent
shall not have any duty to ascertain or inquire as to the

 

20

--------------------------------------------------------------------------------


 

performance or observance of any covenants, conditions or agreements on the part
of any Grantor or Lessee.

 

Section 5.03                             Representations or Warranties.  The
Collateral Agent shall not make nor shall it be deemed to have made any
representations or warranties as to the validity, legality or enforceability of
this Agreement, any other Loan Document or any other document or instrument or
as to the correctness of any statement contained in any thereof, or as to the
validity or sufficiency of any of the pledge and security interests granted
hereby, except that the Collateral Agent in its individual capacity hereby
represents and warrants (a) that each such specified document to which it is a
party has been or will be duly executed and delivered by one of its officers who
is and will at such time be duly authorized to execute and deliver such document
on its behalf, and (b) this Agreement is or will be the legal, valid and binding
obligation of the Collateral Agent in its individual capacity, enforceable
against the Collateral Agent in its individual capacity in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.

 

Section 5.04                             Reliance; Agents; Advice of Counsel. 
(a)  The Collateral Agent shall not incur any liability to anyone as a result of
acting upon any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper believed by
it to be genuine and believed by it to be signed by the proper party or
parties.  The Collateral Agent may accept a copy of a resolution of the board or
other governing body of any party to this Agreement or any Loan Document,
certified by the Secretary or an Assistant Secretary thereof or other duly
authorized Person of such party as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted by said board or
other governing body and that the same is in full force and effect.  As to any
fact or matter the manner of ascertainment of which is not specifically
described in this Agreement, the Collateral Agent shall be entitled to receive
and may for all purposes hereof conclusively rely, and shall be fully protected
in acting or refraining from acting, on a certificate, signed by an officer of
any duly authorized Person, as to such fact or matter, and such certificate
shall constitute full protection to the Collateral Agent for any action taken or
omitted to be taken by them in good faith in reliance thereon.  The Collateral
Agent shall assume, and shall be fully protected in assuming, that each other
party to this Agreement is authorized by its constitutional documents to enter
into this Agreement and to take all action permitted to be taken by it pursuant
to the provisions of this Agreement, and shall not inquire into the
authorization of such party with respect thereto.

 

(a)                                 The Collateral Agent may execute any of its
powers hereunder or perform any duties under this Agreement either directly or
by or through agents, including financial advisors, or attorneys or a custodian
or nominee, provided, however, that the appointment of any agent shall not
relieve the Collateral Agent of its responsibilities or liabilities hereunder.

 

(b)                                 The Collateral Agent may consult with
counsel and any opinion of counsel or any advice of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it under this Agreement in good faith and in accordance
with such advice or opinion of counsel.

 

21

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent shall be under no
obligation to exercise any of the rights or powers vested in it by this
Agreement, or to institute, conduct or defend any litigation under this
Agreement or in relation hereto, at the request, order or direction of any of
the Secured Parties, pursuant to the provisions of this Agreement, unless such
Secured Party shall have offered to the Collateral Agent reasonable security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.

 

(d)                                 The Collateral Agent shall not be required
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if there is reasonable ground for believing that the repayment
of such funds or indemnity reasonably satisfactory to it against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Collateral Agent to perform, or
be responsible or liable for the manner of performance of, any obligations of
any Grantor under any of the Loan Documents.

 

(e)                                  If the Collateral Agent incurs expenses or
renders services in connection with an exercise of remedies specified in Section
3.01, such expenses (including the fees and expenses of its counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors’ rights
generally.

 

(f)                                   The Collateral Agent shall not be charged
with knowledge of an Event of Default unless the Collateral Agent obtains actual
knowledge of such event or the Collateral Agent receives written notice of such
event from any of the Secured Parties.

 

(g)                                  The Collateral Agent shall not have any
duty to monitor the performance of any Grantor or any other party to the Loan
Documents, nor shall the Collateral Agent have any liability in connection with
the malfeasance or nonfeasance by such parties.  The Collateral Agent shall not
have any liability in connection with compliance by any Grantor or any Lessee
under a Lease with statutory or regulatory requirements related to the
Collateral, any Pool Aircraft or any Lease.  The Collateral Agent shall not make
or be deemed to have made any representations or warranties with respect to the
Collateral, any Pool Aircraft or any Lease or the validity or sufficiency of any
assignment or other disposition of the Collateral, any Pool Aircraft or any
Lease.

 

Section 5.05                             No Individual Liability.  The
Collateral Agent shall not have any individual liability in respect of all or
any part of the Secured Obligations, and all shall look, subject to the lien and
priorities of payment provided herein and in the Loan Documents, only to the
property of the Grantors (to the extent provided in the Loan Documents) for
payment or satisfaction of the Secured Obligations pursuant to this Agreement
and the other Loan Documents.

 

ARTICLE VI
SUCCESSOR COLLATERAL AGENT

 

Section 6.01                             Resignation and Removal of the
Collateral Agent.  The Collateral Agent may resign at any time without cause by
giving at least 30 days’ prior written notice to the

 

22

--------------------------------------------------------------------------------

 

Borrower and the Lenders.  The Required Lenders may at any time remove the
Collateral Agent without cause by an instrument in writing delivered to the
Borrower, the Lenders and the Collateral Agent.  No resignation by or removal of
the Collateral Agent pursuant to this Section 6.01 shall become effective prior
to the date of appointment by the Required Lenders of a successor Collateral
Agent and the acceptance of such appointment by such successor Collateral Agent.

 

Section 6.02                             Appointment of Successor.  (a)  In the
case of the resignation or removal of the Collateral Agent, the Required Lenders
shall promptly appoint a successor Collateral Agent.  So long as no Event of
Default shall have occurred and be continuing, any such successor Collateral
Agent shall as a condition to its appointment be reasonably acceptable to the
Borrower.  If a successor Collateral Agent shall not have been appointed and
accepted its appointment hereunder within 60 days after the Collateral Agent
gives notice of resignation, the retiring Collateral Agent, the Administrative
Agent or the Required Lenders may petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent.  Any successor Collateral
Agent so appointed by such court shall immediately and without further act be
superseded by any successor Collateral Agent appointed as provided in the first
sentence of this paragraph within one year from the date of the appointment by
such court.

 

(a)                                 Any successor Collateral Agent shall execute
and deliver to the relevant Secured Parties an instrument accepting such
appointment.  Upon the acceptance of any appointment as Collateral Agent
hereunder, a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to this Agreement, and, subject to the Express
Perfection Requirements, such other instruments or notices, as may be necessary,
or as the Administrative Agent may request in order to continue the perfection
(if any) of the Liens granted or purported to be granted hereby, shall succeed
to and become vested with all the rights, powers, discretion, privileges and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents.  The retiring Collateral Agent shall take all steps necessary to
transfer all Collateral in its possession and all its control over the
Collateral to the successor Collateral Agent.  All actions under this paragraph
(b) shall be at the expense of the Borrower; provided that if a successor
Collateral Agent has been appointed as a result of the circumstances described
in Section 6.02(d), any actions under this paragraph (b) as relating to such
appointment shall be at the expense of the successor Collateral Agent.

 

(b)                                 The Collateral Agent shall be an Eligible
Institution, if there be such an institution willing, able and legally qualified
to perform the duties of the Collateral Agent hereunder and, unless such
institution is an Affiliate of a Secured Party or an Event of Default has
occurred and is continuing, reasonably acceptable to the Borrower.

 

(c)                                  Any corporation or other entity into which
the Collateral Agent may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any corporation or other entity to which substantially all the business of the
Collateral Agent may be transferred, shall be the Collateral Agent under this
Agreement without further act.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII
INDEMNITY AND EXPENSES

 

Section 7.01                             Indemnity.  (a)  Each of the Grantors
shall indemnify, defend and hold harmless the Collateral Agent (and its
officers, directors, employees, representatives and agents) from and against,
any loss, liability or expense (including reasonable legal fees and expenses)
incurred by it without negligence or bad faith on its part in connection with
the acceptance or administration of this Agreement and its duties hereunder,
including the costs and expenses of defending itself against any claim or
liability and of complying with any process served upon it or any of its
officers in connection with the exercise or performance of any of its powers or
duties hereunder.  The Collateral Agent (i) must provide reasonably prompt
notice to the applicable Grantor of any claim for which indemnification is
sought, provided that the failure to provide notice shall only limit the
indemnification provided hereby to the extent of any incremental expense or
actual prejudice as a result of such failure; and (ii) must not make any
admissions of liability or incur any significant expenses after receiving actual
notice of the claim or agree to any settlement without the written consent of
the applicable Grantor, which consent shall not be unreasonably withheld.  No
Grantor shall be required to reimburse any expense or indemnity against any loss
or liability incurred by the Collateral Agent through negligence or bad faith.

 

Each Grantor, as applicable, may, in its sole discretion, and at its expense,
control the defense of the claim including, without limitation, designating
counsel for the Collateral Agent and controlling all negotiations, litigation,
arbitration, settlements, compromises and appeals of any claim; provided that
(i) the applicable Grantor may not agree to any settlement involving any
indemnified person that contains any element other than the payment of money and
complete indemnification of the indemnified person without the prior written
consent of the affected indemnified person, (ii) the applicable Grantor shall
engage and pay the expenses of separate counsel for the indemnified person to
the extent that the interests of the Collateral Agent are in conflict with those
of such Grantor and (iii) the indemnified person shall have the right to approve
the counsel designated by such Grantor which consent shall not be unreasonably
withheld.

 

(a)                                 Each Grantor shall within ten (10) Business
Days after demand pay to the Collateral Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent may incur in connection
with (i) the administration of this Agreement (in accordance with fee
arrangements agreed between the Collateral Agent and ILFC), (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent or any other Secured Party against
such Grantor hereunder or (iv) the failure by any Grantor to perform or observe
any of the provisions hereof.

 

Section 7.02                             Secured Parties’ Indemnity.  (a)  The
Collateral Agent shall be entitled to be indemnified (subject to the limitations
and requirements described in Section 7.01 mutatis mutandis) by the Lenders to
the sole satisfaction of the Collateral Agent before proceeding to exercise any
right or power under this Agreement at the request or direction of the
Administrative Agent, provided that such indemnity by the Lenders shall not be
required to the

 

24

--------------------------------------------------------------------------------


 

extent the Collateral Agent is indemnified with respect to such exercise by the
Grantors and no Default or Event of Default has occurred and is continuing.

 

(a)                                 In order to recover under clause (a) above,
the Collateral Agent: (i) must provide reasonably prompt notice to the
Administrative Agent of any claim for which indemnification is sought, provided
that the failure to provide notice shall only limit the indemnification provided
hereby to the extent of any incremental expense or actual prejudice as a result
of such failure; and (ii) must not make any admissions of liability or incur any
significant expenses after receiving actual notice of the claim or agree to any
settlement without the written consent of the Administrative Agent which consent
shall not be unreasonably withheld.

 

(b)                                 The Administrative Agent may, in its sole
discretion, and at its expense, control the defense of the claim including,
without limitation, designating counsel for the Collateral Agent and controlling
all negotiations, litigation, arbitration, settlements, compromises and appeals
of any claim; provided that (i) the Administrative Agent may not agree to any
settlement involving any indemnified person that contains any element other than
the payment of money and complete indemnification of the indemnified person
without the prior written consent of the affected indemnified person, (ii) the
Administrative Agent shall engage and pay the expenses of separate counsel for
the indemnified person to the extent that the interests of the Collateral Agent
are in conflict with those of the Administrative Agent and (iii) the indemnified
person shall have the right to approve the counsel designated by the
Administrative Agent which consent shall not be unreasonably withheld.

 

(c)                                  The provisions of Section 7.01 and this
Section 7.02 shall survive the termination of this Agreement or the earlier
resignation or removal of the Collateral Agent.

 

Section 7.03                             No Compensation from Secured Parties. 
The Collateral Agent agrees that it shall have no right against the Secured
Parties for any fee as compensation for its services in such capacity.

 

Section 7.04                             Collateral Agent Fees.  In
consideration of the Collateral Agent’s performance of the services provided for
under this Agreement, the Grantors shall pay to the Collateral Agent an annual
fee set forth under a separate agreement between the Borrower and the Collateral
Agent and shall reimburse the Collateral Agent for expenses incurred including
those associated with the International Registry.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01                             Amendments; Waivers; Etc.  (a)  No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any party from the provisions of this Agreement, shall in any event
be effective unless the same shall be in writing and signed by the Collateral
Agent and each party hereto.  No failure on the part of the Collateral Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The Collateral Agent may, but shall have no obligation to, execute and
deliver any amendment or modification which would affect its duties, powers,
rights, immunities or indemnities hereunder.

 

(a)                                 Upon the execution and delivery by any
Person of a Grantor Supplement, (i) such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement to “Grantor” shall also mean and be a reference to
such Additional Grantor, (ii) Annexes I, II, III and IV attached to each Grantor
Supplement shall be incorporated into, become a part of and supplement Schedules
I, II, III and IV, respectively, and the Collateral Agent may attach such
Annexes as supplements to such Schedules; and each reference to such Schedules
shall be a reference to such Schedules as so supplemented and (iii) such
Additional Grantor shall be a Grantor for all purposes under this Agreement and
shall be bound by the obligations of the Grantors hereunder.

 

(b)                                 Upon the execution and delivery by a Grantor
of a Collateral Supplement, Annexes I and II to such Collateral Supplement shall
be incorporated into, become a part of and supplement Schedules I and II,
respectively, and the Collateral Agent may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented.

 

Section 8.02                             Addresses for Notices; Delivery of
Documents.  (a)  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

26

--------------------------------------------------------------------------------


 

For each Grantor:

 

 

 

 

International Lease Finance Corporation

 

10250 Constellation Blvd.

 

Suite 3400

 

Los Angeles, CA 90067

 

Attention: Treasurer with a copy to the General Counsel

 

Facsimile: (310) 788-1990

 

Telephone: (310) 788-1999

 

Electronic mail: legalnotices@ilfc.com

 

 

For the Collateral Agent:

 

 

Bank of America, N.A.

 

1455 Market Street, 5th Floor

 

CA5-701-05-19

 

San Francisco, CA 94103

 

Attention: Robert Rittelmeyer

 

Facsimile No. (415) 503-5099

 

Electronic mail: robert.j.rittelmeyer@baml.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).

 

(b)                                 All documents required to be delivered to
the Collateral Agent shall be delivered in accordance with the provisions of
Section 5.09(c) of the Credit Agreement.

 

Section 8.03                             Remedies.  The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

 

Section 8.04                             Severability.  If any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

Section 8.05                             Continuing Security Interest.  Subject
to Section 8.06, this Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the earlier
of the payment in full in cash of the Secured Obligations then outstanding to
the Secured Parties, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns.

 

27

--------------------------------------------------------------------------------


 

Section 8.06                             Release and Termination.  (a)  Upon any
sale, transfer or other disposition or removal from the Designated Pool of any
Pool Aircraft (or Owner Subsidiary or Intermediate Lessee) or other item of
Collateral in accordance with the terms of the Loan Documents, including the
Pledged Equity Interest in each Owner Subsidiary or Intermediate Lessee that
owns or leases such Pool Aircraft, or if applicable, Irish Subsidiary Holdco or
CA Subsidiary Holdco (in each case, upon a removal of such Transaction Party in
accordance with Sections 2.10 or 5.04 of the Credit Agreement), such Collateral
will be deemed released from the Lien hereof (and related guarantees will be
deemed released in accordance with Section 7.11 of the Credit Agreement), and
the Collateral Agent will, at the relevant Grantor’s expense, execute and
deliver to the Grantor of such item of Collateral such documents as such Grantor
shall reasonably request and provide to the Collateral Agent to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby and to evidence the release of any related guaranty, and to the
extent that (A) the Collateral Agent’s consent is required for any
deregistration of the interests in such released Collateral from the
International Registry or any other registry or (B) the Collateral Agent is
required to initiate any such deregistration, the Collateral Agent shall ensure
that such consent or such initiation of such deregistration is effected.

 

Any amounts released from the Collateral Account by the Collateral Agent in
accordance with the terms of the Loan Documents shall be deemed released from
the Lien hereof.

 

(a)                                 Upon the payment in full in cash of the
Secured Obligations then outstanding, the pledge, assignment and security
interest granted by Section 2.01 hereof shall terminate, the Collateral Agent
shall cease to be a party to this agreement, and all provisions of this
Agreement (except for this Section 8.06(b)) relating to the Secured Obligations,
the Secured Parties or the Collateral Agent shall cease to be of any effect
insofar as they relate to the Secured Obligations, the Secured Parties or the
Collateral Agent.  Upon any such termination, the Collateral Agent will, at the
relevant Grantor’s expense, execute and deliver to each relevant Grantor such
documents as such Grantor shall prepare and reasonably request to evidence such
termination.

 

(b)                                 If, prior to the termination of this
Agreement, the Collateral Agent ceases to be the Collateral Agent in accordance
with the definition of “Collateral Agent” in Section 1.01, all certificates,
instruments or other documents being held by the Collateral Agent at such time
shall, within five (5) Business Days from the date on which it ceases to be the
Collateral Agent, be delivered to the successor Collateral Agent.

 

Section 8.07                             Currency Conversion.  If any amount is
received or recovered by the Collateral Agent in a currency (the “Received
Currency”) other than the currency in which such amount was expressed to be
payable (the “Agreed Currency”), then the amount in the Received Currency
actually received or recovered by the Collateral Agent, to the extent permitted
by law, shall only constitute a discharge of the relevant Grantor to the extent
of the amount of the Agreed Currency which the Collateral Agent was or would
have been able in accordance with its or his normal procedures to purchase on
the date of actual receipt or recovery (or, if that is not practicable, on the
next date on which it is so practicable), and, if the amount of the Agreed
Currency which the Collateral Agent is or would have been so able to purchase is

 

28

--------------------------------------------------------------------------------


 

less than the amount of the Agreed Currency which was originally payable by the
relevant Grantor, such Grantor shall pay to the Collateral Agent for the benefit
of the Secured Parties such amount as it shall determine to be necessary to
indemnify the Collateral Agent and the Secured Parties against any loss
sustained by it as a result (including the cost of making any such purchase and
any premiums, commissions or other charges paid or incurred in connection
therewith) and so that, to the extent permitted by law, (i) such indemnity shall
constitute a separate and independent obligation of each Grantor distinct from
its obligation to discharge the amount which was originally payable by such
Grantor and (ii) shall give rise to a separate and independent cause of action
and apply irrespective of any indulgence granted by the Collateral Agent and
continue in full force and effect notwithstanding any judgment, order, claim or
proof for a liquidated amount in respect of the amount originally payable by any
Grantor or any judgment or order and no proof or evidence of any actual loss
shall be required.

 

Section 8.08                             Governing Law.  THIS AGREEMENT IS BEING
DELIVERED IN THE STATE OF NEW YORK AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.09                             Jurisdiction; Consent to Service of
Process.  (a)  To the extent permitted by applicable law, each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.

 

(a)                                 Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court described
above.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(b)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
8.02.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 8.10                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single

 

29

--------------------------------------------------------------------------------


 

contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement (i) will become effective when the
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and (ii)
thereafter will be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
will be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 8.11                             Table of Contents, Headings, Etc.  The
Table of Contents and headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms and
provisions hereof.

 

Section 8.12                             Non-Invasive Provisions.  (a)
 Notwithstanding any other provision of the Loan Documents, the Collateral Agent
(for and on behalf of itself and the Secured Parties) agrees that, so long as no
Enforcement Event shall have occurred and be continuing, not to take any action
or cause to be taken any action, or permit any Person claiming by, through or on
behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights with
respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair or replacement of the Pool Aircraft or
otherwise to the extent not required to be deposited as Account Collateral under
the Loan Documents and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of this Agreement or the
other applicable Loan Documents.

 

(a)                                 Notwithstanding any other provision of the
Loan Documents, the Collateral Agent agrees (for and on behalf of itself and the
Secured Parties) that, so long as no “Event of Default” (or similar term) under
a Lease (as defined in such Lease) shall have occurred and be continuing and as
otherwise provided in any Lease, not to take any action or cause to be taken any
action, or permit any person claiming by, through or on behalf of it to take any
action or cause any action, that would interfere with the possession, use,
operation and quiet enjoyment of and other rights of the Lessee with respect to
any Pool Aircraft or Collateral related thereto and all rents, revenues, profits
and income therefrom, including, the right to enforce manufacturers’ warranties,
the right to apply or obtain insurance proceeds for damage to the Pool Aircraft
to the repair of the Pool Aircraft or otherwise as provided in such Lease and
the right to engage in pooling, leasing and similar actions, in each case in
accordance with the terms of such Lease.

 

(b)                                 For the avoidance of doubt, the Collateral
Agent (for and on behalf of itself and the Secured Parties) agrees that a
Transaction Party may from time to time lease out an engine that is part of a
Pool Aircraft or lease in an engine that is not part of a Pool Aircraft as it
determines in accordance with Leasing Company Practice.

 

30

--------------------------------------------------------------------------------


 

Section 8.13                             Limited Recourse.  (a)  In the event
that the direct or indirect assets of the Grantors are insufficient, after
payment of all other claims, if any, ranking in priority to the claims of the
Collateral Agent or any Secured Party hereunder, to pay in full such claims of
the Collateral Agent or such Secured Party (as the case may be), then the
Collateral Agent or the Secured Party shall have no further claim against the
Grantors (other than the Borrower) in respect of any such unpaid amounts;
provided that the foregoing limitation on recourse shall in no way limit the
right of any Secured Party to enforce the obligations of ILFC set forth in
Article 7 of the Credit Agreement.

 

(a)                                 To the extent permitted by applicable law,
no recourse under any obligation, covenant or agreement of any party contained
in this Agreement shall be had against any equityholder (not including any
Grantor as an equityholder of any Pledged Equity Party hereunder), officer or
director of the relevant party as such, by the enforcement of any assessment or
by any proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is a corporate obligation of the
relevant party and no personal liability shall attach to or be incurred by the
equityholders (not including any Grantor as an equityholder of any other Grantor
hereunder), officers or directors of the relevant party as such, or any of them
under or by reason of any of the obligations, covenants or agreements of such
relevant party contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by such party of any of such
obligations, covenants or agreements, either at law or at equity or by statute
or constitution, of every such equityholder (not including any Grantor as an
equityholder of any Pledged Equity Party hereunder), officer or director is
hereby expressly waived by the other parties as a condition of and consideration
for the execution of this Agreement.

 

(b)                                 The guarantees, obligations, liabilities and
undertakings granted by any Pledged Equity Party organized under the laws of
France under this Agreement and the other Loan Documents shall, for each
relevant financial year, be, in any and all cases, strictly limited to 90% of
the annual net margin generated by such Pledged Equity Party or Pledged Equity
Parties in connection with back-to-back leasing activities between it and any
other Pledged Equity Party with respect to the lease of Pool Aircraft.

 

[The Remainder of this Page is Intentionally Left Blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

 

 

DELOS AIRCRAFT INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name: Pamela S. Hendry

 

 

Title: Treasurer

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name: Pamela S. Hendry

 

 

Title: Senior Vice President & Treasurer

 

 

 

HYPERION AIRCRAFT INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name: Pamela S. Hendry

 

 

Title: Treasurer

 

 

 

APOLLO AIRCRAFT INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name: Pamela S. Hendry

 

 

Title: Treasurer

 

 

 

SIGNED and DELIVERED as a DEED for and on behalf of ARTEMIS (DELOS) LIMITED by
its duly authorized attorney

 

 

 

/s/ Niall C. Sommerville

 

 

 

in the presence of

 

 

 

/s/ Sarah Caprani

 

 

 

Name: Sarah Caprani

 

Address:

30 North Wall Quay

 

 

Dublin 1, Ireland

 

Occupation: Trainee Solicitor

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. not in its individual capacity but solely as the
Collateral Agent

 

 

 

By:

/s/ Robert Rittelmeyer

 

 

Name: Robert Rittelmeyer

 

 

Title: Vice President

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

SECURITY AGREEMENT

 

AIRCRAFT OBJECTS

 

 

 

Airframe Manufacturer and Model

 

Airframe MSN

 

Engine Manufacturer and
Engine Model

1

 

None

 

N/A

 

N/A

 

Schedule I-1

--------------------------------------------------------------------------------

 

SCHEDULE II

SECURITY AGREEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED STOCK

 

Pledged Equity
Party

 

Par Value

 

Certificate No(s).

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

DELOS AIRCRAFT INC.

 

N/A

 

1

 

100

 

100

%

APOLLO AIRCRAFT INC.

 

N/A

 

1

 

100

 

100

%

ARTEMIS (DELOS) LIMITED

 

N/A

 

1

 

2

 

100

%

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No./Date

 

Percentage of
Beneficial Interest

 

N/A

 

N/A

 

N/A

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

N/A

 

N/A

 

N/A

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

N/A

 

N/A

 

N/A

 

 

Schedule II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

SECURITY AGREEMENT

 

TRADE NAMES

 

1.

 

Grantor: Hyperion Aircraft Inc.

 

 

Trade Name: Hyperion Aircraft Inc.

 

 

 

2.

 

Grantor: Delos Aircraft Inc.

 

 

Trade Name: Delos Aircraft Inc.

 

 

 

3.

 

Grantor: Artemis (Delos) Limited

 

 

Trade Name: Artemis (Delos) Limited

 

 

 

4.

 

Grantor: Apollo Aircraft Inc.

 

 

Trade Name: Apollo Aircraft Inc.

 

Schedule III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

SECURITY AGREEMENT

 

CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OR REGISTERED OFFICE

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business or Registered Office
and Organizational ID (if applicable)

 

 

 

Hyperion Aircraft Inc.

 

10250 Constellation Blvd. Suite 3400 Los Angeles, CA 90067 Facsimile: (310)
788-1990 Telephone: (310) 788-1999 Organizational ID: C3278477

 

 

 

Delos Aircraft Inc.

 

10250 Constellation Blvd. Suite 3400 Los Angeles, CA 90067 Facsimile: (310)
788-1990 Telephone: (310) 788-1999 Organizational ID: C3278513

 

 

 

Apollo Aircraft Inc.

 

10250 Constellation Blvd. Suite 3400 Los Angeles, CA 90067 Facsimile: (310)
788-1990 Telephone: (310) 788-1999 Organizational ID: C3278478

 

 

 

Artemis (Delos) Limited

 

30 North Wall Quay Dublin 1, Ireland Facsimile: 353-1-672-0270 Telephone:
353-1-802-8901 Organizational ID: 482230

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

SECURITY AGREEMENT

 

INSURANCE

 

1.                          Obligation to Insure

 

So long as this Agreement shall remain in effect, the Grantors will ensure that
there is effected and maintained appropriate insurances, maintained with
insurers or reinsured with reinsurers of recognized responsibility or pursuant
to governmental indemnities, in respect of each Pool Aircraft and the Collateral
Agent and the Administrative Agent and its operation including insurance for:

 

(a)                       loss or damage to each Pool Aircraft and each part
thereof; and

 

(b)                       any liability for injury to or death of persons and
damage to or the destruction of public or private property arising out of or in
connection with the operation, storage, maintenance or use of (in each case to
the extent available) the Pool Aircraft and of any other part thereof not
belonging to the Grantors but from time to time installed on the airframe.

 

2.                          Specific Insurances

 

The Grantors will maintain or will cause to be maintained the following specific
insurances with respect to each Pool Aircraft (subject to paragraph 3):

 

(a)                       All Risks Hull Insurance - All risks hull insurance
policy on the Pool Aircraft in an amount at least equal to 110% of the
outstanding principal of the Loans allocable to such Pool Aircraft, calculated
based on the most recent appraised value (the “Required Insured Value”) on an
agreed value basis and naming the Collateral Agent (for and on behalf of itself
and the Secured Parties) as a loss payee for the Required Insured Value
(provided, however, that, if the applicable insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantor shall procure
that the Collateral Agent is named as a “Contract Party” in respect of such hull
insurance and shall ensure that the Collateral Agent is also named as such a
“Contract Party” in respect of any new Lease entered into);

 

(b)                       Hull War Risk Insurance - Hull war risk and allied
perils insurance, including hijacking, (excluding, however, confiscation by
government of registry or country of domicile to the extent coverage of such
risk is not generally available to the applicable Lessee in the relevant
insurance market at a commercially reasonable cost or is not customarily
obtained by operators in such jurisdiction at such time in accordance with
Leasing Company Practice) on the Pool Aircraft where the custom in the industry
is to carry war risk for aircraft operating on routes or kept in locations
similar to the Pool Aircraft in an amount not less than the Required Insured
Value on an agreed value basis and naming the Collateral Agent (for and on
behalf of itself and the Secured Parties) as a loss payee for the Required
Insured Value (provided, however, that, if the applicable insurance program uses
AVN67B or a successor

 

Schedule V-1

--------------------------------------------------------------------------------


 

London market endorsement similar thereto, the Grantors shall procure that the
Collateral Agent is named as a “Contract Party” in respect of such insurance and
shall ensure that the Collateral Agent is also named as such a “Contract Party”
in respect of any new Lease entered into);

 

(c)                        Legal Liability Insurance - Third party legal
liability insurance (including war and allied perils) for a combined single
limit (bodily injured and property damage) of not less than $500,000,000 for a
Narrowbody Aircraft, and not less than $750,000,000 for Widebody Aircraft.  The
Collateral Agent and the Administrative Agent (for and on behalf of themselves
and the Secured Parties) shall be named as additional insureds on such policies;
provided that if the applicable insurance program uses AVN 67B or a successor
London market endorsement similar thereto, the Grantors shall procure that the
Collateral Agent and the Administrative Agent are named as “Contract Parties” in
respect of such insurance and the Grantors shall ensure that the Collateral
Agent and the Administrative Agent are also named as such a “Contract Party” in
respect of any new Lease.

 

(d)                       Aircraft Spares Insurance - Insurance for the engines
and the parts while not installed on the airframe for their replacement cost or
an agreed value basis.

 

Proceeds of insurance paid to the Collateral Agent shall be disbursed to the
Borrower unless an Enforcement Event has occurred and is continuing, in which
case such proceeds will be held in the Collateral Account until applied as
provided in the Credit Agreement or herein; provided, however, that if, pursuant
to a Lease, such insurance proceeds are payable to a Lessee, such insurance
proceeds shall in all circumstances be paid to such Lessee in accordance with
such Lease.

 

3.                          Variations on Specific Insurance Requirements

 

In certain circumstances, it is customary that not all of the insurances
described in paragraph 2 be carried for the Pool Aircraft.  For example, when a
Pool Aircraft is not on lease to a passenger air carrier or is in storage or is
being repaired or maintained, ferry or ground rather than passenger flight
coverage for the Pool Aircraft are applicable.  Similarly, indemnities may be
provided by a Governmental Authority in lieu of particular insurances; provided,
however, that the Grantors shall not, without the prior written consent of the
Collateral Agent, be entitled to accept any new such governmental indemnities
other than when such indemnities are granted by a Governmental Authority of a
country or jurisdiction that is not a Prohibited Country.  The relevant Grantor
will determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.

 

4.                          Hull Insurances in Excess of Required Insurance
Value

 

For the avoidance of doubt, any Grantor and/or any Lessee may carry hull risks
and hull war and allied perils insurance on the Pool Aircraft in excess of the
Required Insured Value which (subject in the case of the Grantors with respect
to the insurance not required to be carried by the Lessee under the Lease to no
Enforcement Event having occurred and

 

Schedule V-2

--------------------------------------------------------------------------------


 

being continuing) will not be payable to the Collateral Agent.  Such excess
insurance proceeds, if paid under the insurances required to be carried by the
Lessee under the Lease, will be payable to (i) if payable to the Grantors, to
the relevant Grantor, unless an Enforcement Event has occurred and is continuing
in which case the excess shall be payable to the Collateral Agent or (ii) if
payable to the Lessee to the Lessee in all circumstances.

 

5.                          Currency

 

All insurance and reinsurances effected pursuant to this Schedule V shall be
payable in Dollars, save that in the case of the insurances referred to in
paragraph 2(c) (if such denomination is (a) required by the law of the state of
registration of the Pool Aircraft; or (b) the normal practice of airlines in the
relevant country that operate aircraft leased from lessors located outside such
country; or (c) otherwise accepted in accordance with Leasing Company Practice)
or paragraph 2(d).

 

6.                          Specific Terms of Insurances

 

Insurance policies which are underwritten in the London and/or other non-US
insurance market and which pertain to financed or leased aircraft equipment
contain the coverage and endorsements described in AVN67B or a successor London
market endorsement as it may be amended or revised or its equivalent.  Each of
the Grantors agrees that, so long as this Agreement shall remain in effect, the
Pool Aircraft will be insured and the applicable insurance policies endorsed
either (i) in a manner consistent with AVN67B or a successor London market
endorsement, as it may be amended or revised or its equivalent or (ii) as may
then be customary in the airline industry for aircraft of the same type as the
Pool Aircraft utilised by operators in the same country and whose operational
network for such Pool Aircraft and credit status is similar to the type of
business as the Lessee (if any) and at the time commonly available in the
insurance market.  In all cases, the relevant Grantor will set the standards,
review and manage the insurances on the Pool Aircraft consistent with Leasing
Company Practice with respect to similar aircraft.

 

7.                          Insurance Brokers and Insurers

 

In reviewing and accepting the insurance brokers (if any) and reinsurance
brokers (if any) and insurers and reinsurers (if any) providing coverage with
respect to the Pool Aircraft, the relevant Grantor will utilize standards
consistent with Leasing Company Practice with respect to similar aircraft.  It
is recognized that airlines in certain countries are required to utilize brokers
(and sometimes even no brokers) or carry insurance with local insurance brokers
and insurers.  If at any time any Pool Aircraft is not subject to a Lease, the
relevant Grantor will cause its insurance brokers to provide the Collateral
Agent with evidence that the insurances described in this Schedule V are in full
force and effect.

 

8.                          Deductible Amounts, Self-Insurance and Reinsurance

 

With respect to the type of aircraft concerned, the nationality and
creditworthiness of the airline operator, the airline operator’s use and
operation thereof and to the scope of and the amount covered by the insurances
carried by the Lessee, the relevant Grantor will apply

 

Schedule V-3

--------------------------------------------------------------------------------


 

standards consistent with Leasing Company Practice with respect to similar
aircraft in reviewing and accepting the amount of any insurance deductibles,
whether the Lessee may self-insure any of the risks covered by the insurances
and the scope and terms of reinsurance, if any, including a cut-through and
assignment clause.

 

9.                          Renewals

 

The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates.  The relevant Grantor shall, when requested by the Collateral
Agent, promptly inform the Collateral Agent as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance.  The relevant Grantor shall promptly notify the
Collateral Agent in writing if it receives notice that any of the insurances
have in fact expired without renewal.  Promptly after receipt, the relevant
Grantor will provide to the Collateral Agent evidence of renewal of the
insurances and reinsurance (if any).

 

10.                   Information

 

Subject to applicable confidentiality restrictions, each of the Grantors shall
provide the Collateral Agent or shall ensure that the Collateral Agent is
provided with any information reasonably requested by it from time to time
concerning the insurances maintained with respect to the Pool Aircraft or, if
reasonably available to the Grantors, in connection with any claim being made or
proposed to be made thereunder.

 

Schedule V-4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

SECURITY AGREEMENT

 

FORM OF COLLATERAL SUPPLEMENT

 

Bank of America, N.A., as the Collateral Agent

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

 

 

[Date]

 

Re:  Term Loan Security Agreement, dated as of April 12, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of April 12,
2012 (as amended, restated or otherwise modified from time to time, the
“Security Agreement”), among Hyperion Aircraft Inc., a California corporation
(“Parent Holdco”), Delos Aircraft Inc., a California corporation (the
“Borrower”), Artemis (Delos) Limited, a private limited liability company
incorporated under the laws of Ireland (the “Irish Subsidiary Holdco”), Apollo
Aircraft Inc., a California corporation (the “CA Subsidiary Holdco”), and the
ADDITIONAL GRANTORS who from time to time become grantors under the Security
Agreement (together with Parent Holdco, the Borrower, the Irish Subsidiary
Holdco and the CA Subsidiary Holdco, the “Grantors”), and BANK OF AMERICA, N.A.,
a national banking association, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Agreement.

 

The undersigned hereby delivers, as of the date first above written, the
attached Annexes I and II pursuant to Section 2.15 of the Security Agreement.

 

The undersigned Grantor hereby confirms that the property included in the
attached Annex II constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Security Agreement
(as supplemented by the attached Annexes).

 

Attached are duly completed copies of Annexes I and II hereto.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

This Collateral Supplement is delivered in and shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York,
including all matters of construction, validity and performance.

 

Very truly yours,

 

[                                  ]

 

By:

 

 

 

Name:

 

Title:

 

Acknowledged and agreed to as of the date first above written:

 

 

BANK OF AMERICA, N.A.,

not in its individual capacity, but

solely as the Collateral Agent

 

 

By:

 

 

 

Name:

 

Title:

 

Collateral Supplement Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

COLLATERAL SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer
and Model

 

Engine MSNs

 

Engine Manufacturer and
Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I-1

--------------------------------------------------------------------------------

 

ANNEX II

COLLATERAL SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex II-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

SECURITY AGREEMENT

 

FORM OF GRANTOR SUPPLEMENT

 

Bank of America, N.A., as the Collateral Agent

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Facsimile No. (415) 503-5099

 

 

[Date]

 

Re: Term Loan Security Agreement, dated as of April 12, 2012

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of April 12,
2012 (as amended, restated or otherwise modified from time to time, the
“Security Agreement”), among Hyperion Aircraft Inc., a California corporation
(“Parent Holdco”), Delos Aircraft Inc., a California corporation (the
“Borrower”), Artemis (Delos) Limited, a private limited liability company
incorporated under the laws of Ireland (the “Irish Subsidiary Holdco”), Apollo
Aircraft Inc., a California corporation (the “CA Subsidiary Holdco”), and the
ADDITIONAL GRANTORS who from time to time become grantors under the Security
Agreement (together with Parent Holdco, the Borrower, the Irish Subsidiary
Holdco and the CA Subsidiary Holdco, the “Grantors”), and BANK OF AMERICA, N.A.,
a national banking association, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Agreement.

 

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to “Grantor” shall also
mean and be a reference to the undersigned.

 

Grant of Security Interest. To secure the Secured Obligations, the undersigned
Grantor hereby assigns and pledges to the Collateral Agent for its benefit and
the benefit of the other Secured Parties and hereby grants to the Collateral
Agent for its benefit and the benefit of the other Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the “Supplementary Collateral”):

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

(a)           all of the following:

 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt;

 

(b)           all of the following:

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           all of the following:

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

Grantor in any manner, including the beneficial interests in any other Pledged
Equity Party that may be formed from time to time, the trust agreements and any
other contracts and instruments pursuant to which any such Pledged Equity Party
is created or issued, and all certificates, if any, from time to time
representing such additional beneficial interests and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such
additional beneficial interests;

 

(d)           all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor including written notification
of all interest, dividends, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing Investment Collateral, but excluding any loans
or advances made, or dividends, contributions or distributions or other amounts
paid, by any Pledged Equity Party to any Transaction Party;

 

(e)           with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account; and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in
subsections (a), (b), (c), (d) and (e) above.

 

The undersigned Grantor hereby makes each representation and warranty set forth
in Section 2.03 of the Security Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Agreement.  Each reference in the Security Agreement
to the Security Collateral, the Membership Interest Collateral, the Beneficial
Interest Collateral, the Investment Collateral and the Account Collateral shall
be construed to include a reference to the corresponding Collateral hereunder.

 

The undersigned hereby agrees, together with the other Grantors, jointly and
severally to indemnify the Collateral Agent and its officers, directors,
employees and agents in the manner set forth in Section 8.01 of the Security
Agreement.

 

Attached are duly completed copies of Annexes I, II, III and IV hereto.

 

[Signature Page Follows]

 

Exhibit A-2-3

--------------------------------------------------------------------------------


 

This Grantor Supplement is delivered in the State of New York and shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York, including all matters of construction, validity and performance.

 

Very truly yours,

 

[NAME OF GRANTOR]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Acknowledged and agreed to as of the date first above written:

 

BANK OF AMERICA, N.A.,

not in its individual capacity, but solely as the

Collateral Agent

 

 

By:

 

 

 

Name:

 

Title:

 

Grantor Supplement Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

GRANTOR SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer
and Model

 

Engine MSNs

 

Engine Manufacturer
and Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II

GRANTOR SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex II-1

--------------------------------------------------------------------------------


 

ANNEX III

GRANTOR SUPPLEMENT

 

TRADE NAMES

 

Annex III-1

--------------------------------------------------------------------------------


 

ANNEX IV

GRANTOR SUPPLEMENT

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business and Registered Office and Organizational ID
(if applicable)

 

 

 

 

 

 

 

 

 

 

Annex IV-1

--------------------------------------------------------------------------------


 

EXHIBIT B

SECURITY AGREEMENT

 

FORM OF CHARGE OVER SHARES OF IRISH SUBSIDIARY HOLDCO

 

       APRIL 2012

 

SHARE CHARGE

 

between

 

DELOS AIRCRAFT INC.

 

as Chargor

 

and

 

BANK OF AMERICA, N.A.

 

as Chargee

 

in respect of shares of

 

Artemis (Delos) Limited

 

A & L GOODBODY

 

Exhibit B-1

--------------------------------------------------------------------------------

 

THIS SHARE CHARGE is made on        April 2012

 

BETWEEN

 

(1)                                 DELOS AIRCRAFT INC., a company incorporated
under the laws of California having its office at 10250 Constellation Blvd.,
Suite 3400, Los Angeles, CA 90067 (the Chargor); and

 

(2)                                 BANK OF AMERICA, N.A., a national banking
association as the collateral agent under the Security Agreement (as defined
below), (the Chargee);

 

WHEREAS:

 

A.                                    By a term loan credit agreement dated as
of        April 2012 among the Chargor as Borrower, International Lease Finance
Corporation (ILFC), Hyperion Aircraft Inc., Apollo Aircraft Inc. and the Company
(as defined below), as Obligors, the lenders party thereto, as Lenders, Bank of
America, N.A., as Administrative Agent and the Chargee (the Credit Agreement),
the Lenders (as defined therein) have agreed to make available a term loan
facility to the Chargor.

 

B.                                    By a security agreement dated as of       
April 2012 among the Chargor, Hyperion Aircraft Inc., Apollo Aircraft Inc., the
Company and the additional grantors referred to therein as Grantors and the
Chargee, such Grantors have agreed to grant certain security to the Chargee (the
Security Agreement).

 

C.                                    Pursuant to the terms of the Credit
Agreement, the Chargor has agreed to grant this charge over the shares in the
Company.

 

D.                                    The terms and conditions of this Charge
are acceptable to the Chargee.

 

NOW THIS CHARGE WITNESSETH as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1.                            In this Charge (including the Recitals), words
and expressions defined in the Security Agreement shall (unless otherwise
defined herein or the context requires otherwise) have the same meaning herein
and the following words and expressions shall have the following meanings,
except where the context otherwise requires:

 

Act means the Land and Conveyancing Law Reform Act 2009;

 

this Charge means this share charge;

 

Company means Artemis (Delos) Limited (registered number 482230), a company
incorporated in Ireland having its registered office at 30 North Wall Quay,
Dublin 1, Ireland;

 

Charged Property means:

 

(1)                                 all the issued shares in the capital of the
Company as described in Schedule A and all other shares and share warrants in
the capital of the Company from time to time legally or beneficially owned by
the Chargor during the Security Period (together the Charged Shares); and

 

(2)                                 including in each case all proceeds of sale
thereof and all dividends, interest or

 

Exhibit B-2

--------------------------------------------------------------------------------


 

other distributions hereafter declared, made, paid or payable in respect of the
same and all allotments, accretions, offers, rights, benefits and advantages
whatsoever at any time accruing, offered or arising in respect of or incidental
to the same and all stocks, shares, rights, money or property accruing thereto
or offered at any time by way of conversion, redemption, bonus, preference,
option, substitution, capital redemption or otherwise in respect thereof;

 

Charged Shares has the meaning assigned thereto in the definition of Charged
Property;

 

Loan Document has the meaning given to it in the Credit Agreement;

 

Parties mean the parties to this Charge;

 

Receiver means a receiver (whether appointed pursuant to this Charge, pursuant
to any statute, by a court or otherwise) of the Charged Property or any part of
it;

 

Secured Obligations has the meaning given to it in the Credit Agreement;

 

Secured Party has the meaning given to such term in the Security Agreement; and

 

Security Period means the period commencing on the date of execution of this
Charge and terminating upon the date on which the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full.

 

1.2.                           In this Charge:

 

1.2.1.                  words and phrases the definition of which is contained
in or referred to section 2 of the Companies Act, 1963 are to be construed as
having the meaning attributed to them therein;

 

1.2.2.                  references to statutory provisions shall be construed as
references to those provisions as amended or re-enacted or as their application
is modified by other provisions from time to time and shall include references
to any provisions of which they are reenactments (whether with or without
modification);

 

1.2.3.                  references to clauses, recitals and schedules are
references to clauses hereof, recitals hereof and schedules hereto; references
to sub-clauses or paragraphs are, unless otherwise stated, references to
sub-clauses of the clause or paragraphs of the schedule in which the reference
appears;

 

1.2.4.                  references to the singular shall include the plural and
vice versa and references to the masculine shall include the feminine or neuter
and vice versa;

 

1.2.5.                  references to persons shall include natural persons,
firms, partnerships, companies, corporations, associations, organisations,
governments, states, foundations, trusts, bodies of persons whether incorporated
or unincorporated (in each case whether or not having a separate legal
personality);

 

1.2.6.                  references to assets include property, rights and assets
of every description;

 

1.2.7.                  references to any document are to be construed as
references to such document as amended, varied, assigned, novated, restated or
supplemented from time to time;

 

1.2.8.                  references to any person shall be construed so as to
include that person’s successors, assigns and transferees;

 

Exhibit B-3

--------------------------------------------------------------------------------


 

1.2.9.                  any reference to a legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing is, in respect of any jurisdiction other than
Ireland, shall be deemed to include a reference to what mostly nearly
approximates in that jurisdiction to the Irish legal term;

 

1.2.10.           the headings are inserted for convenience only and are not to
affect the construction of this Charge; and

 

1.2.11.           any phrase introduced by the terms “including”, “include”, “in
particular” or any similar expression is to be construed as illustrative and
shall not limit the sense of the words proceeding those terms.

 

2.                                      COVENANT TO PAY AND PERFORM

 

2.1.                            The Chargor hereby covenants and undertakes with
the Chargee that it shall pay and discharge the Secured Obligations as and when
they become due to be paid or discharged as and to the extent provided in the
Credit Agreement, this Charge or any other Loan Document.

 

2.2.                            The Chargor shall pay interest on any delinquent
sum (before and after any judgment) from the date of demand until the date of
payment calculated on a daily basis in accordance with the provisions of the
Credit Agreement.

 

2.3.                            Any payment made by the Chargor under this
Charge shall be made free and clear of and without any deduction for or on
account of any set-off or counterclaim.

 

3.                                      SECURITY

 

3.1.                            As a continuing security for the payment and
performance of the Secured Obligations, the Chargor as legal and beneficial
owner hereby charges to the Chargee, by way of a first fixed charge, all of its
right, title and interest in and to the Charged Property.

 

3.2.                            The Chargor hereby agrees to deliver to the
Chargee, on the date of execution of this Charge:

 

3.2.1.                  an undated stock transfer form (executed in blank by or
on behalf of the Chargor) in respect of all the Charged Shares;

 

3.2.2.                  all share certificates, warrants and other documents of
title representing the Charged Shares together with a certified copy of the up
to date register of members of the Company;

 

3.2.3.                  an undated irrevocable proxy in respect of the Charged
Shares executed by the Chargor, in the for set out in Schedule C to this Charge;

 

3.2.4.                  an irrevocable appointment signed by the Chargor in
respect of the Charged Shares, in the form set out in Schedule D to this Charge;
and

 

3.2.5.                  executed but undated letters of resignation and release
from each of the directors, alternate directors and secretary of the Company
appointed by the Chargor in the forms set out in Schedule B to this Charge,

 

and such documents will be held by the Chargee during the Security Period.

 

The Chargee acknowledges and agrees that if at any time the Secured Obligations
have been unconditionally and irrevocably paid and discharged in full it shall,
unless otherwise required

 

Exhibit B-4

--------------------------------------------------------------------------------


 

pursuant to this Charge or the Security Agreement or the Credit Agreement, or in
accordance with the Credit Agreement or the Security Agreement, deliver the
documents referred to in this clause 3.2 to the Chargor and thereafter such
documents shall be held by the Chargor.

 

3.3.                            The Chargor will procure that, for the duration
of the Security Period, there shall be (a) no increase or reduction in the
authorised or issued share capital of the Company, (b) no variation of the
rights attaching to or conferred by the Charged Property or any part of it and
(c) no alteration to the constitutive documents of the Company, in each case,
without the prior consent in writing of the Chargee, but the foregoing shall not
be interpreted as requiring the Chargee’s consent to further capital
contribution to the Company by the Chargor.

 

3.4.                            The Chargor will deliver, or cause to be
delivered, to the Chargee immediately upon (subject to clause 3.3) the issue of
any further Charged Shares, the items listed in clauses 3.2.1 and 3.2.2 in
respect of all such further Charged Shares.

 

3.5.                            The Chargor will deliver or cause to be
delivered, to the Chargee immediately upon the appointment of any further
director, alternate director or officer of the Company an undated, signed letter
of resignation from such further director, alternate director or officer in a
form acceptable to the Chargee.

 

3.6.                            The Chargor hereby covenants that, except as
otherwise provided in the Loan Documents, during the Security Period:

 

3.6.1.                  it will remain the legal and beneficial owner of the
Charged Property;

 

3.6.2.                  it will not create or suffer the creation or existence
of any Liens (other than Permitted Liens) on or in respect of the whole of any
part of the Charged Property or any of its interest therein;

 

3.6.3.                  it will not sell, assign, transfer or otherwise dispose
of any of its interest in the Charged Property in any such case, without the
prior consent in writing of the Chargee;

 

3.6.4.                  it will not permit any person other than the Chargee (or
such person as may be specified for this purpose in writing by the Chargee) to
be registered as holder of the Shares or any part thereof;

 

3.6.5.                  it will duly and promptly pay all calls, instalments or
other payments which may be or become due in respect of the Charged Shares as
and when the same from time to time become due;

 

3.6.6.                  it will promptly give to the Chargee all material
notices and other documents received in respect of the Charged Shares;

 

3.6.7.                  it will ensure that the Charged Shares are, and at all
times remain, free from any restriction on transfer to the Chargee, its
nominee(s) or to any purchaser from the Chargee pursuant to the exercise of any
rights or remedies of the Chargee under or pursuant to this Charge;

 

3.6.8.                  it will notify the Chargee immediately upon receipt of
any notice issued under section 16(1) of the Companies Act, 1990 in respect of
all or any of the Charged Shares or upon becoming aware that any such notice has
been issued or that steps have been taken or are about to be taken to obtain an
order for the sale of all or any of the Charged Shares under section 16(7) of
the Companies Act 1990;

 

3.6.9.                  it will not claim any set-off or counterclaim against
the Chargee or any Secured Party;

 

Exhibit B-5

--------------------------------------------------------------------------------


 

3.6.10.           following the occurrence of an Enforcement Event which is
continuing, it will not claim or prove in competition with the Chargee or any
Secured Party in the bankruptcy or liquidation of the Company or have the
benefit of, or share in, any payment from or composition with, the Company for
any indebtedness of the Company provided that if so directed by the Chargee, it
will prove for the whole or any part of its claim in the liquidation or
bankruptcy of the Company on terms that the benefit of such proof and of all
money received by it in respect thereof shall be held on trust for the Chargee
and applied in or towards the discharge of the liabilities and obligations of
the Chargor to the Chargee under this Charge in such manner as the Chargee shall
deem appropriate;

 

3.6.11.           it will not exercise its rights of subrogation against the
Company;

 

3.6.12.           following the occurrence of an Enforcement Event which is
continuing, it will take such action as the Chargee may, in its absolute
discretion, direct in the event that it becomes possible (whether under the
terms of issue of the Charged Shares, a reorganisation or otherwise) to convert
or exchange the Charged Shares or have them repaid or in the event that any
offer to purchase is made in respect of the Charged Shares or any proposal is
made for varying or abrogating any rights attaching to them; and

 

3.6.13.           it will not permit any of the Charged Shares to be redeemed
and repaid.

 

3.7.                            The Chargor shall remain liable to perform all
the obligations assumed by it in relation to the Charged Property and the
Chargee shall be under no obligation of any kind whatsoever in respect thereof
or be under any liability whatsoever in the event of any failure by the Chargor
to perform its obligations in respect thereof.

 

3.8.                            For the avoidance of doubt, the Chargee shall
not in any circumstances incur and liability whatsoever in respect of any calls,
instalments or otherwise in connection with the Charged Property.

 

3.9.                            Upon the Chargee being satisfied that the
Secured Obligations have been unconditionally and irrevocably paid and
discharged in full, or as otherwise provided in the Credit Agreement or the
other Loan Documents, and following a written request therefor from the Chargor,
the Chargee will, subject to being indemnified to their reasonable satisfaction
for the costs and expenses incurred by the Chargee in connection therewith,
release the security constituted by this Charge.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
CHARGOR

 

4.1.                            The Chargor hereby represents and warrants to
the Chargee and the Secured Parties that:

 

4.1.1.                  it is not in breach of any of its obligations under this
Charge;

 

4.1.2.                  the Chargor is the sole legal and beneficial owner of
all of the Charged Property free from any Lien (other than any Permitted Lien)
and any options or rights of pre-emption;

 

4.1.3.                  the Chargor has not sold or otherwise disposed of or
agreed to sell or otherwise dispose of or granted or agreed to grant any option
in respect of the Charged Property and will not do any of the foregoing at any
time during the Security Period;

 

4.1.4.                  it is not necessary that this Charge be filed, recorded
or enrolled with any court or other authority in Ireland or any other
jurisdiction (except filing with the Irish Companies Registration Office
pursuant to Section 111 of the Companies Act 1963 and under the Uniform
Commercial Code enacted in any jurisdiction;

 

4.1.5.                  the Charged Shares constitute all of the issued share
capital of the Company;

 

Exhibit B-6

--------------------------------------------------------------------------------


 

4.1.6.                  the Charged Shares have been duly authorised, validly
issued and are fully paid or credited as fully paid, no calls have been made in
respect thereof and remain unpaid and no calls can be made in respect of such
Charged Shares in the future;

 

4.1.7.                  the terms of the Charged Shares and of the constitutive
documents of the Company do not restrict or otherwise limit the Chargor’s right
to transfer or charge the Charged Shares and the directors of the Company cannot
refuse to register any transfer of the Charged Shares to the Chargee or any
party nominated by the Chargee;

 

4.1.8.                  it will not be required to make any deduction or
withholding from any payment it may make under this Charge.

 

4.2.                            The Chargor acknowledges that the Chargee has
entered into this Charge in reliance on the representations and warranties set
out in Clause 4.1.

 

5.                                      DEALINGS WITH CHARGED PROPERTY

 

5.1.                            Unless and until the occurrence of an
Enforcement Event which is continuing:

 

5.1.1.                  subject always to Clause 3.3, the Chargor shall continue
to be entitled to exercise all voting and consensual powers pertaining to the
Charged Property or any part thereof for all purposes not inconsistent with the
terms of this Charge; and

 

5.1.2.                  the Chargor shall be entitled to receive and retain any
cash dividends, but not other moneys or assets accruing on or in respect of the
Charged Property or any part thereof

 

provided that the Chargor shall not exercise such voting rights in any manner
which, in the opinion of the Chargor, would, or would be reasonably likely to,
violate the Credit Agreement or the Security Agreement.

 

5.2.                            The Chargor shall pay when due all calls,
installments or other payments and shall discharge all other obligations, which
may become due in respect of any of the Charged Property and following the
occurrence of an Enforcement Event which is continuing, the Chargee may if it
thinks fit (but shall not be obliged to) make such payments or discharge such
obligations on behalf of the Chargor.  Any sums so paid by the Chargee in
respect thereof shall be repayable on demand by the Chargor with interest
thereon calculated in accordance with clause 2.2 and pending such repayment
shall constitute part of the Secured Obligations.

 

5.3.                            The Chargee shall not have any duty to ensure
that any dividends, interest or other moneys and assets receivable in respect of
the Charged Property are duly and punctually paid, received or collected as and
when the same become due and payable or to ensure that the correct amounts (if
any) are paid or received on or in respect of the Charged Property or to ensure
the taking up of any (or any offer of any) stocks, shares, rights, moneys or
other property paid, distributed, accruing or offered at any time by way of
redemption, bonus, rights, preference, or otherwise on or in respect of, any of
the Charged Property.

 

5.4.                            The Chargor hereby authorises the Chargee to
arrange at any time and from time to time (after the occurrence of an
Enforcement Event which is continuing) for the Charged Property or any part
thereof to be registered in the name of the Chargee (or its nominee) thereupon
to be held, as so registered, subject to the terms of this Charge.

 

5.5.                            The Chargor may not take any action in relation
to the Charged Property or this Charge under the provisions of Section 94 of the
Act (Court order for sale).

 

Exhibit B-7

--------------------------------------------------------------------------------


 

6.                                      PRESERVATION OF SECURITY

 

6.1.                            It is hereby agreed and declared that:

 

6.1.1.                  the security created by this Charge shall be held by the
Chargee as a continuing security for the payment and discharge of the Secured
Obligations and the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Obligations;

 

6.1.2.                  the security created by this Charge is in addition to
and independent of and shall not prejudice or merge with any other security (or
any right of set-off) which the Chargee may hold at any time for the Secured
Obligations or any of them;

 

6.1.3.                  the Chargee shall not be bound to seek to recover any
amounts due from the Chargor or any other person, exercise any rights against
the Chargor or any other person or enforce any other security before enforcing
the security created by this Charge;

 

6.1.4.                  no delay or omission on the part of the Chargee in
exercising any right, power or remedy under this Charge shall impair such right,
power or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any further
exercise thereof or the exercise of any other right, power or remedy.  The
rights, powers and remedies herein provided are cumulative and not exclusive of
any rights, powers and remedies provided by law and may be exercised from time
to time and as often as the Chargee may deem expedient; and

 

6.1.5.                  any waiver by the Chargee of any terms of this Charge
shall only be effective if given in writing and then only against the Chargee
and for the purpose and upon the terms for which it is given.

 

6.2.                            Where any discharge is made in whole or in part
or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be repaid on bankruptcy, liquidation, by
virtue of Section 1001 of the Taxes Consolidation Act 1997 or otherwise without
limitation, this Charge shall continue in force as if there had been no such
discharge or arrangement.  The Chargee shall be entitled to concede or
compromise in good faith any claim that any such payment, security or other
disposition is liable to avoidance or repayment.

 

6.3.                            Until the Secured Obligations have been
unconditionally and irrevocably satisfied and discharged in full to the
satisfaction of the Chargee or as otherwise provided in the Credit Agreement or
the Security Agreement, the Chargee may at any time keep in a separate account
or accounts (without liability to pay interest thereon) in the name of the
Chargee for as long as the Chargee may think fit, any moneys received recovered
or realised under this Charge or under any other guarantee, security or
agreement relating in whole or in part to the Secured Obligations without being
under any intermediate obligation to apply the same or any part thereof in or
towards the discharge of such amount.

 

7.                                      ENFORCEMENT OF SECURITY

 

7.1.                            The security hereby constituted shall become
enforceable upon the occurrence of an Enforcement Event which is continuing.

 

7.2.                            At any time after the occurrence of an
Enforcement Event which is continuing, the rights conferred on the Chargee under
this Charge or by law shall be immediately exercisable upon and at any time
thereafter and, without prejudice to the generality of the foregoing, the
Chargee or any Receiver appointed hereunder without further notice to the
Chargor:

 

Exhibit B-8

--------------------------------------------------------------------------------


 

7.2.1.                  may solely and exclusively exercise all voting and/or
consensual powers pertaining to the Charged Property or any part thereof and may
exercise such powers in a such manner as the Chargee may think fit; and/or

 

7.2.2.                  may complete any share transfer forms then held by the
Chargee pursuant to this Charge in the name of the Chargee (or its nominee) and
the Chargor shall do whatever the Chargee requires in order to procure the
prompt registration of such transfer and the prompt issue of a new certificate
or certificates for the relevant Charged Property in the name of the Chargee;
and/or

 

7.2.3.                  date any or all, as the Chargee in its absolute
discretion may deem appropriate, of the letters of resignation of the Directors
and Secretary of the Company provided to the Chargee pursuant to clause 3.2.5,
the proxy provided to the Chargee pursuant to clause 3.2.3 and the appointment
provided to the Chargee pursuant to clause 3.2.4 and sign, seal, execute,
deliver, acknowledge, file and register all such documents, instruments,
agreements, certificates and any other document (including, but not limited to,
such letters of resignation) and do any and all such other acts or things as the
Chargee may in its absolute discretion deem necessary or desirable to remove any
or all of the Directors and/or Secretary from the office of director or, as the
case may be, secretary of the Company; and/or

 

7.2.4.                  may receive and retain all dividends, interest or other
moneys or assets accruing on or in respect of the Charged Property or any part
thereof, such dividends, interest or other moneys or assets to be held by the
Chargee, as additional security charged under and subject to the terms of this
Charge and any such dividends, interest and other moneys or assets received by
the Chargor after such time shall be held in trust by the Chargor for the
Chargee and paid or transferred to the Chargee on demand; and/or

 

7.2.5.                  may sell, transfer, grant options over or otherwise
dispose of the Charged Property or any part thereof at such place and in such
manner and at such price or prices as the Chargee may deem fit, and thereupon
the Chargee shall have the right to deliver, assign and transfer in accordance
therewith the Charged Property so sold, transferred, granted options over or
otherwise disposed of.

 

7.3.                           At any time after the security constituted by
this Charge has become enforceable:

 

7.3.1.                  the statutory power of sale conferred by section 100
(Power of sale) of the Act free from restrictions contained in section
100(1)(a), (b), (c), (2), (3) and (4) and without the requirement to serve
notice (as provided for in section 100(1)); and

 

7.3.2.                  the incidental powers of sale conferred by section 102
(Incidental powers)

 

will immediately arise and be exercisable by the Chargee and/or any Receiver (as
appropriate).

 

7.4.                            Upon any sale of the Charged Property or any
part thereof by the Chargee, the purchaser shall not be bound to see or enquire
whether the Chargee’s power of sale has become exercisable in the manner
provided in this Charge and for the purposes and benefit of such purchaser the
sale shall be deemed to be within the power of the Chargee, and the receipt of
the Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.

 

7.5.                            The Chargee shall not be obliged to make any
enquiry as to the nature or sufficiency of any payment received by it under this
Charge or to make any claim or to take any action to collect any moneys assigned
by this Charge or to enforce any rights or benefits assigned to it by this
Charge or to which the it may at any time be entitled hereunder.

 

Exhibit B-9

--------------------------------------------------------------------------------


 

7.6.                            Neither the Chargee nor any of its respective
agents, managers, officers, employees, delegates and advisers shall be liable
for any claim, demand, liability, loss, damage, cost or expense incurred or
arising in connection with the exercise or purported exercise of any rights,
powers and discretions hereunder in the absence of gross negligence, dishonesty
or willful default.

 

7.7.                            The provisions of section 97 of the Act (Taking
possession), section 99(1) (Mortgagee in possession) and section 101
(Applications under sections 97 and 100) shall not apply to this Charge.

 

7.8.                           Receivers

 

7.8.1.                  At any time after the occurrence of an Enforcement
Event, the Chargee may by a written instrument and without notice to any party
appoint a Receiver of the Charged Property or any part of it.  A Receiver so
appointed shall be the agent of the Chargor and the Chargor shall be solely
responsible for his acts, defaults and remuneration but the Chargee will have
power from time to time to fix the remuneration of any Receiver and direct
payment thereof out of the proceeds of the Charged Property.  The restrictions
contained in section 108(1) and the provisions of sub-sections 108(4) and
(7) (Appointment of a Receiver) of the Act will not apply to the appointment of
a Receiver under this clause 7.8.1;

 

7.8.2.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge pursuant to section 108(3) of the Act;

 

7.8.3.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge;

 

7.8.4.                  In addition to the powers conferred on the Chargee by
this Charge, the Receiver appointed pursuant to Clause 7.8.1 shall have in
relation to the Charged Property all the powers conferred by the Act (as
extended by this Charge) on a Receiver appointed under that Act;

 

7.8.5.                  The Chargee shall not be responsible for any negligence
on the part of a Receiver, provided that the Chargee shall have used bona fides
in the appointment of such Receiver;

 

7.8.6.                  Neither the Chargee nor any Receiver appointed under
this Charge shall be liable to account as mortgagee in possession in respect of
any of the Charged Property or be liable for any loss upon realisation or for
any neglect or default of any nature whatsoever (except to the extent that the
same results from their or his gross negligence or willful default in connection
with any of the Charged Property) for which a mortgagee in possession might as
such be liable and all costs, charges and expenses incurred by the Chargee or
any Receiver appointed hereunder (including the costs of any proceedings to
enforce the security) together with all Value Added Tax thereon shall be paid by
the Chargor on a solicitor and own client basis and shall form part of the
Secured Obligations and be charged on and paid out of the Charged Property; and

 

7.8.7.                  All amounts realized by the Chargee in connection with
the exercise of rights and remedies hereunder shall be applied by the Chargee as
provided in section 3.02 (Priority of Payments) of the Security Agreement. To
the extent relevant, the subordination arrangements set forth in Sections 2, 5
and 6 of the Intercreditor Agreement shall apply to this Charge.

 

Exhibit B-10

--------------------------------------------------------------------------------


 

8.                                     FURTHER ASSURANCES

 

8.1.                            The Chargor shall from time to time at its
expense, execute and deliver any and all such further instruments and documents
and take all such actions as the Chargee in its reasonable discretion may
require for:

 

8.1.1.                  perfecting, protecting or ensuring the priority of the
security hereby created (or intended to be created);

 

8.1.2.                  preserving or protecting any of the rights of the
Chargee under this Charge;

 

8.1.3.                  ensuring that the security constituted by this Charge
and the covenants and obligations of the Chargor under this Charge shall enure
to the benefit of any assignee of the Chargee;

 

8.1.4.                  facilitating the appropriation or realisation of the
Charged Property or any part thereof; or

 

8.1.5.                  the exercise of any power, authority or discretion
vested in the Chargee under this Charge,

 

in any such case, forthwith upon demand by the Chargee and at the expense of the
Chargor.

 

9.                                      INDEMNITIES

 

9.1.                            The Chargor will indemnify and save harmless the
Chargee and each of its agents or attorneys appointed under or pursuant to this
Charge from and against any and all expenses, claims, liabilities, losses,
taxes, costs, duties, fees and charges suffered, incurred or made by the Chargee
or such agent or attorney:

 

9.1.1.                  in the exercise or purported exercise of any rights,
powers or discretions vested in them pursuant to this Charge;

 

9.1.2.                  in the preservation or enforcement of the Chargee’s
rights under this Charge or the priority thereof; or

 

9.1.3.                  on the release of any part of the Charged Property from
the security created by this Charge,

 

as provided in the Security Agreement and subject to the terms thereof.

 

9.2                               If, under any applicable law or regulation,
and whether pursuant to a judgment being made or registered against the Chargor
or the bankruptcy or liquidation of the Chargor or for any other reason any
payment under or in connection with this Charge is made or fails to be satisfied
in a currency (the Payment Currency) other than the currency in which such
payment is due under or in connection with this Charge (the Contractual
Currency), then to the extent that the amount of such payment actually received
by the Chargee when converted into the Contractual Currency at the rate of
exchange, falls short of the amount due under or in connection with this Charge,
the Chargor, as a separate and independent obligation, shall indemnify and hold
harmless the Chargee against the amount of such shortfall.  For the purposes of
this clause 9.2, rate of exchange means the rate at which the Chargee is able on
or about the date of such payment to purchase the Contractual Currency with the
Payment Currency and shall take into account any premium and other costs of
exchange with respect thereto.

 

Exhibit B-11

--------------------------------------------------------------------------------

 

10.                               POWER OF ATTORNEY

 

10.1.                     The Chargor by way of security hereby irrevocably
appoints and constitutes the Chargee and any Receiver jointly and also severally
the attorney or attorneys of the Chargor on the Chargor’s behalf and in the name
of the Chargor or otherwise and to do all acts and to execute, seal or otherwise
affect any deed, assurance, agreement, instrument, document or act which the
Chargor could itself do in relation to the Charged Property or which may be
required or which may be deemed proper for any of the matters provided for in
this Charge.

 

10.2.                     The power hereby conferred shall be a general power of
attorney and the Chargor hereby ratifies and confirms and agrees to ratify and
confirm any instrument, act or thing which any such attorney may execute or do. 
In relation to the power referred to herein, the exercise by the Chargee of such
power shall be conclusive evidence of its right to exercise the same.

 

10.3.                     This power shall not become exercisable unless and
until an Enforcement Event has occurred and is continuing.

 

11.                               EXPENSES

 

11.1.                     Subject to the terms of the Credit Agreement, the
Chargor shall pay to the Chargee within 10 Business Days of demand all costs,
fees and expenses (including, but not limited to, legal fees and expenses) and
taxes thereon incurred by the Chargee (or any Secured Party) or for which the
Chargee may become liable in connection with:

 

11.1.1.           the negotiation, preparation and execution of this Charge;

 

11.1.2.           the preserving or enforcing of, or attempting to preserve or
enforce, any of its rights under this Charge or the priority hereof;

 

11.1.3.           any variation of, or amendment or supplement to, any of the
terms of this Charge; and /or

 

11.1.4.           any consent or waiver required from the Chargee in relation to
this Charge,

 

and in the case referred to in clauses 11.1.3 and 11.1.4 regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

11.2.                     The Chargor shall pay promptly all stamp, documentary,
registration and other like duties and taxes to which this Charge may be subject
or give rise and shall indemnify the Chargee on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Chargor to pay any such duties or taxes.

 

11.3.                     The provisions of section 109 (Application of money
received) of the Act shall not apply to this Charge.

 

12.                               ASSIGNMENTS

 

12.1.                     This Charge shall be binding upon and shall enure to
the benefit of the Chargor and the Chargee and each of their respective
successors and (subject as hereinafter provided) assigns and references in this
Charge to any of them shall be construed accordingly.

 

12.2.                     The Chargor may not assign or transfer all or any part
of its rights and/or obligations under this Charge.

 

12.3.                     The Chargee may assign or transfer all or any part of
its rights or obligations under this Charge as provided in the Security
Agreement.  The Chargee will be entitled to disclose any information

 

Exhibit B-12

--------------------------------------------------------------------------------


 

concerning the Chargor to any proposed assignee or transferee. The Chargee shall
notify the Chargor promptly following any such assignment or transfer.

 

12.4.                     In the event of assignment or transfer by the Chargee
as permitted by clause 12.3, the Chargor shall at the request of the Chargee
join in such assignment or transfer so as to cause the full benefit of this
Charge to be passed to the relevant assignee or transferee.

 

13.                               MISCELLANEOUS

 

13.1.                     The Chargee, at any time and from time to time, may
delegate by power of attorney or in any other manner to any person or persons
all or any of the powers, authorities and discretions which are for the time
being exercisable by the Chargee under this Charge in relation to the Charged
Property or any part thereof.  Any such delegation may be made upon such terms
and be subject to the regulations as the Chargee may think fit.  The Chargee
shall not be in any way liable or responsible to the Chargor for any loss or
damage arising from any act, default, omission or misconduct on the part of any
such delegate provided that the Chargee has acted reasonably in selecting such
delegate.

 

13.2.                     If any of the clauses, conditions, covenants or
restrictions (the Provision) of this Charge or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then the Provision shall apply with such deletion or
modification as may be necessary to make it valid and effective.

 

13.3.                     This Charge (together with any documents referred to
herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

13.4.                     This Charge may be executed in counterparts each of
which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

13.5.                     A certificate of the Chargee as to the amount of any
Secured Obligation owed to it (whether for itself or in a representative
capacity) shall, in the absence of manifest error, be conclusive evidence of the
existence and amount of such Secured Obligation.

 

13.6.                     If the Chargee causes or requires Charged Property to
be registered in the name of a nominee for the Chargee, any reference in this
Charge to the Chargee shall, if the context so permits or requires, be construed
as a reference to each of the Chargee and such nominee.

 

13.7.                     The rights and remedies of the Chargee under this
Charge are cumulative and without prejudice and in addition to any rights or
remedies which the Chargee may have at law or in equity.  No exercise by the
Chargee of any right or remedy under this Charge or at law or in equity shall
(save to the extent, if any, provided expressly in this Charge, or at law or in
equity) operate so as to hinder or prevent the exercise by it of any other right
or remedy.  Each and every right and remedy may be exercised from time to time
as often and in such order as may be deemed expedient by the Chargee.

 

14.                               LIMIT OF LIABILITY

 

The provisions of section 8.13 (Limited Recourse) of the Security Agreement
shall apply mutatis mutandis to this Charge as if written out in full herein.

 

Exhibit B-13

--------------------------------------------------------------------------------


 

15.                               LAW AND JURISDICTION

 

15.1.                     This Charge, and any non-contractual obligations
arising out of or in connection with this Charge, shall be governed and
construed in accordance with Irish law.

 

15.2.                     The Chargor irrevocably agrees for the benefit of the
Chargee that the courts of Ireland shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, whether relating to
a contractual or non-contractual obligation, which may arise out of or in
connection with this Charge and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

15.3.                     The Chargor irrevocably waives any objection which it
might now or hereafter have to the courts referred to in Clause 15.2 being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this Charge
and agrees not to claim that any such court is not a convenient or appropriate
forum in each case whether on the grounds of venue or forum non convenient or
any similar grounds or otherwise.

 

15.4.                     The submission to the jurisdiction of the courts
referred to in Clause 15.2 shall not (and shall not be construed so as to) limit
the right of the Chargee to take proceedings against the Chargor in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

15.5.                     To the extent that the Chargor, or any of the property
of the Chargor is or becomes entitled at any time to any immunity on the grounds
of sovereignty or otherwise from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any competent court, from
service of process, from attachment prior to judgment, from attachment in aid of
execution, or from execution prior to judgment, or other legal process in any
jurisdiction, the Chargor for itself, and its property does hereby irrevocably
and unconditionally waive, and agrees not to plead or claim, any such immunity
with respect to its or his, as the case may be, obligations, liabilities or any
other matter under or arising out of or in connection with this Charge or the
subject matter hereof or thereof.

 

16.                               CONFLICTS

 

In the event of a conflict between the provisions of this Charge on the one hand
and the Credit
Agreement or the Security Agreement on the other hand, the provisions of the
Credit Agreement

or                                     Security Agreement shall control.

 

16.                               SERVICE OF PROCESS AGENT

 

The Chargor hereby irrevocably appoints ILFC Ireland Limited of 30 North Wall
Quay, Dublin 1 as its Agent with full authority to receive, accept and
acknowledge, for itself and on its behalf, service of all process issued out of
or relating to any proceedings referred to in Clause 15 in the Courts of
Ireland.

 

Exhibit B-14

--------------------------------------------------------------------------------


 

Schedule A

 

Company

 

Number and Description of
Shares

 

Registered Holder

 

 

 

 

 

Artemis (Delos) Limited

 

2 Ordinary Shares of USD$1.00 each

 

Delos Aircraft Inc.

 

Exhibit B-15

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Part I

 

To:                             Bank of America, N.A.

(the Chargee)

 

Date:                     2012

(Date of Charge)

 

Dear Sirs

 

Artemis (Delos) Limited (the Company)

 

I hereby unconditionally and irrevocably authorise you to date the resignation
letter in respect of the Company deposited by me with you pursuant to the share
charge dated                                  2012 (the Charge) between Delos
Aircraft Inc. and yourselves, as and when you become entitled to date and
complete the same pursuant to the terms of the Charge.

 

Yours faithfully,

 

 

[name]

 

[Director] / [Secretary]

 

Exhibit B-16

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PART II

 

Date

 

The Board of Directors

Artemis (Delos) Limited (the Company)

 

Dear Sirs,

 

Resignation of Directors/Secretary

 

[I]/[We] hereby tender [my]/[our] resignation as [Director]/[Secretary] of the
Company with effect from the date hereof.

 

[I]/[We] hereby confirm that [I]/[We] have no rights to compensation or claims
against the Company for loss of office or arrears of pay [(or, in the case of
secretary, fees)].

 

This letter shall be governed by and construed in accordance with Irish law.

 

Yours faithfully,

 

 

Signed and Delivered

 

 

by [insert name of director/secretary]

 

in the presence of:

 

 

 

 

 

Witness Signature:

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-17

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Proxy

 

We, Delos Aircraft Inc., hereby irrevocably appoint Bank of America, N.A., (as
Chargee) as our proxy to vote at meetings of the shareholders of Artemis (Delos)
Limited (the Company) in respect of any existing or further shares in the
Company which may have been or may from time to time be issued to us and/or
registered in our name.  This proxy is irrevocable by reason of being coupled
with the interest of Bank of America, N.A., (as Chargee) as chargee of the
aforesaid shares.

 

 

 

 

 

 

DELOS AIRCRAFT INC.

 

 

 

Dated:                    

 

Exhibit B-18

--------------------------------------------------------------------------------


 

Schedule D

 

Form of Irrevocable Appointment

 

We, Delos Aircraft Inc. hereby irrevocably appoint Bank of America, N.A., (as
Chargee) as our duly authorised representative to sign resolutions in writing of
Artemis (Delos) Limited (the Company) in respect of any existing or further
shares in the Company which may have been or may from time to time be issued to
us and/or registered in our name.

 

 

 

 

 

 

DELOS AIRCRAFT INC.

 

 

Dated:                   

 

Exhibit B-19

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have caused this Charge to be duly
executed on the date first written.

 

 

SIGNED AND DELIVERED by

 

 

 

 

 

DELOS AIRCRAFT INC.

 

in the presence of:

 

 

 

in the presence of:

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED AND DELIVERED by

 

 

 

 

BANK OF AMERICA, N.A.,

 

in the presence of:

 

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-20

--------------------------------------------------------------------------------


 

EXHIBIT C
SECURITY AGREEMENT

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

April 12, 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mutual Fund Operations, NC1-004-03-45

200 North College Street

Charlotte, NC 28255

 

Whereas, Delos Aircraft Inc. (“Pledgor”) has granted to Bank of America, N.A.,
as Collateral Agent (“Pledgee”), for the benefit of the Secured Parties, a
security interest in Account number 5X500A01 (the “Collateral Account”), held by
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Securities
Intermediary”) together with all financial funds, investments, instruments,
assets, investment property, securities, cash and other property now or
hereafter held therein, and the proceeds thereof, including without limitation
dividends payable in cash or stock and shares or other proceeds of conversions
or splits of any securities in the Collateral Account (collectively, the
“Collateral”).  Pledgor, Pledgee and the Securities Intermediary agree that the
Collateral Account is a “securities account” within the meaning of Article 8 of
the Uniform Commercial Code of the State of New York (the “UCC”) and that all
Collateral held in the Collateral Account will be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

Whereas, the grant of security interest described above is pursuant to that
certain Term Loan Security Agreement dated as of the date hereof among Hyperion
Aircraft Inc., the Pledgor, Artemis (Delos) Limited, Apollo Aircraft Inc., the
additional grantors referred to therein, and the Pledgee (as amended from time
to time, the “Security Agreement”).

 

Whereas, the Pledgor and Pledgee, inter alia, are party to the Term Loan Credit
Agreement dated as of April 12, 2012 (as amended from time to time, the “Credit
Agreement”).

 

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1.                                      The Securities Intermediary is
instructed to register the pledge on its books.  Securities Intermediary shall
hold all certificated securities that comprise all or part of the Collateral
with proper endorsements to the Securities Intermediary or in blank, or will
deliver possession of such certificated securities to the Pledgee.  The
Securities Intermediary acknowledges the security interest granted by the
Pledgor in favor of the Pledgee in the Collateral.

 

2.                                      The Securities Intermediary represents,
warrants and agrees that the Collateral Account (i) has been established and is
and will be maintained with the Securities Intermediary on its books and records
and (ii) is and will be a “securities account” (as defined in
Section 8-501(a) of the UCC) in respect of which the (A) Securities Intermediary
is a “securities intermediary” (as defined in Section 8-102(a)(14) of the UCC),
(B) the Pledgor is the “entitlement holder” (as defined in
Section 8-102(a)(7) of the UCC) of the Collateral Account subject to the
“control” (as defined in Section 8-106 of the UCC) of the Pledgee, (C) the
“securities intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
UCC) of the Securities Intermediary in respect of the Collateral

 

Exhibit C-1

--------------------------------------------------------------------------------

 

                                                Account is New York and (D) all
financial assets carried in the Collateral Account will have been duly credited
thereto in compliance with Section 8-501 of the UCC.

 

3.                                      The Securities Intermediary is
instructed to deliver to the Pledgee copies of monthly statements on the
Collateral Account.

 

4.                                      The Collateral Account will be styled: 
“Delos Aircraft Inc. Collateral Account for Bank of America, N.A.”

 

5.                                      All dividends, interest, gains and other
profits with respect to the Collateral Account will be reported in the name and
tax identification number of the Pledgor.

 

6.                                      (a)  The Securities Intermediary may
not, without the prior written consent of Pledgee, deliver, release or otherwise
dispose of the Collateral or any interest therein unless the proceeds thereof
are held or reinvested in the Collateral Account as part of the Collateral or
applied by Securities Intermediary to the satisfaction of an Unsubordinated
Obligation (as defined below) owed to it.  Except for such limitation and unless
and until the Securities Intermediary receives and has a reasonable period of
time to act upon written notice from the Pledgee in substantially the form of
Exhibit A hereto which states that Pledgee is exercising exclusive control over
the Collateral Account (a “Notice of Exclusive Control”), the Securities
Intermediary may comply with any investment orders or instructions from Pledgor
concerning the Collateral Account, or as set forth in Section 6(b) below.  A
Notice of Exclusive Control (Exhibit A) may be delivered by the Pledgee at any
time upon the occurrence and continuance of an enforcement event pursuant to the
Security Agreement, and shall designate the account, person or other location to
which the financial assets in the Collateral Account, and cash dividends,
interest, income, earnings and other distributions received with respect
thereto, shall thereafter be delivered.  As between Pledgor and Pledgee, Pledgee
agrees not to deliver a Notice of Exclusive Control until the occurrence of an
enforcement event pursuant to the Security Agreement that is continuing.  For
the avoidance of doubt, Securities Intermediary shall have no responsibility for
monitoring or determining whether an enforcement event has occurred or is
continuing.

 

(b)  The Pledgee shall issue “entitlement orders” to the Securities Intermediary
to distribute amounts from the Collateral Account as required pursuant to the
provisions of Sections 2.03(c) or 5.16(c) of the Credit Agreement or as
otherwise required by the loan documents.

 

(c)  Upon deposit of any insurance proceeds in the Collateral Account, the
Pledgee shall instruct the Securities Intermediary to distribute from the
Collateral Account the amount of such insurance proceeds in accordance with the
instructions of the Collateral Agent (who shall direct that such amounts be
distributed as set forth in Schedule V of the Security Agreement).

 

7.                                      The Pledgor authorizes the Securities
Intermediary, and the Securities Intermediary agrees, to comply with any order
or instruction from Pledgee concerning the Collateral Account, including an
order or instruction directing sale, transfer (to the extent that the Collateral
is transferable), release or redemption of all or part of the Collateral and the
remittance of the proceeds thereof, if any, to Pledgee or as otherwise
instructed by the Pledgee, without further consent by the Pledgor.  Securities
Intermediary shall have no responsibility or liability to Pledgor for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgee and shall have no responsibility to investigate
the appropriateness of any such order or instruction, even if Pledgor notifies
Securities Intermediary that Pledgee is not legally entitled to originate any
such order or

 

Exhibit C-2

--------------------------------------------------------------------------------


 

                                                instruction.  Securities
Intermediary shall have no responsibility or liability to Pledgee for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgor except to the extent such compliance would cause
Securities Intermediary to violate (i) paragraph 6 hereof or (ii) written orders
or instructions previously received from Pledgee, including without limitation,
a Notice of Exclusive Control, but only to the extent Securities Intermediary
has had reasonable opportunity to act thereon.  Securities Intermediary shall be
able to rely upon any notice, order or instruction that it reasonably believes
to be genuine.  Securities Intermediary shall have no responsibility or
liability to Pledgee with respect to the value of the Collateral Account or any
of the Collateral.  This Agreement does not create any obligation or duty on the
part of Securities Intermediary other than those expressly set forth herein.

 

8.                                      The Pledgor agrees to indemnify and hold
the Securities Intermediary, its directors, officers, employees, and agents
harmless from and against any and all claims, causes of action, liabilities,
losses, lawsuits, demands, damages, costs and expenses, including without
limitation court costs and reasonable attorneys’ fees and expenses and allocated
costs of in house counsel, that may arise out of or in connection with this
Agreement or any action taken or not taken pursuant hereto, except to the extent
caused by Securities Intermediary’s gross negligence or willful misconduct.  The
obligations of the Pledgor set forth in this paragraph 8 shall survive the
termination of this Agreement.

 

9.                                      The Securities Intermediary is
instructed that the Collateral Account is to remain a “cash account” within the
meaning of Regulation T issued by the Board of Governors of the Federal Reserve
System.  The Securities Intermediary represents that it has not received notice
regarding any lien, encumbrance or other claim to the Collateral or the
Collateral Account from any other person and has not entered into an agreement
with any third party to act on such third party’s instructions without further
consent of the Pledgor.  The Securities Intermediary further agrees not to enter
into any such agreement with any third party.

 

10.                               The Securities Intermediary subordinates to
the lien and security interest of the Pledgee any right of setoff, encumbrance,
security interest, lien or other claim that it may have against the Collateral,
except for any lien, claim, encumbrance or right of set off against the
Collateral Account for (i) customary commissions and fees arising from permitted
trading activity within the Collateral Account, and (ii) payment owed to
Securities Intermediary for open trade commitments for the purchase and/or sale
of financial assets in and for the Collateral Account (the “Unsubordinated
Obligations”).

 

11.                               To the extent a conflict exists between the
terms of this Agreement and any account agreement between the Pledgor and the
Securities Intermediary, the terms of this Agreement will control, provided that
this Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between Securities Intermediary and Pledgor.

 

12.                               The terms of this Agreement may not be
modified except by a writing signed by all parties hereto.

 

13.                               Securities Intermediary reserves the right,
unilaterally, to terminate this Agreement, such termination to be effective
thirty (30) days after written notice thereof is given to Pledgor and Pledgee. 
At the end of such thirty (30) day period, Securities Intermediary will deliver
all assets held in the Collateral Account to Pledgee unless Pledgee and Pledgor
deliver joint instructions to Securities Intermediary during such thirty (30)
day period to deliver or transfer the assets held in the Collateral Account to
another party or securities intermediary.  In the event that it is not possible
or practicable, in the judgment of the Securities Intermediary, to transfer the
Collateral or

 

Exhibit C-3

--------------------------------------------------------------------------------


 

                                                deliver the Collateral to any
other party, the Securities Intermediary will sell such assets and deliver the
proceeds according to the instructions provided by the Pledgee or the joint
instructions given by the Pledgee and Pledgor.  Nothing set forth in this
provision shall be deemed to limit the right of Pledgee to issue orders or
instructions to the Securities Intermediary pursuant to paragraph 6 hereof.
 Pledgee may terminate this Agreement by giving notice to Securities
Intermediary and Pledgor.  Termination shall not affect any of the rights or
liabilities of the parties hereto incurred before the date of termination.

 

14.                               This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof (provided that this
Agreement and the Loan Documents, as defined in the Credit Agreement, set forth
the entire agreement of the Pledgor and the Pledgee with respect to the subject
matter hereof), and, subject to paragraph 11 above, supersedes any prior
agreement and contemporaneous oral agreements of the parties concerning its
subject matter.

 

15.                               Except as otherwise expressly provided herein,
any notice, order, instruction, request or other communication required or
permitted to be given under this Agreement shall be in writing and may be
delivered in person, sent by facsimile or other electronic means if electronic
confirmation of error free receipt is received, or sent by United States mail,
postage prepaid, addressed to the party at the address set forth below.

 

16.                               The Securities Intermediary will be excused
from failing to act or delay in acting, and no such failure or delay shall
constitute a breach of this Agreement or otherwise give rise to any liability of
the Securities Intermediary, if (i) such failure or delay is caused by
circumstances beyond the reasonable control of the Securities Intermediary,
including without limitation legal constraint, emergency conditions, action or
inaction of governmental, civil or military authority, terrorism, fire, strike,
lockout or other labor dispute, war, riot, theft, flood, earthquake or other
natural disaster, breakdown of public or private or common carrier communication
or transmission facilities, equipment failure, or act, negligence or default of
Pledgor or (ii) such failure or delay resulted from Securities Intermediary’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.

 

17.                               Pledgor agrees to pay Securities Intermediary,
upon receipt of Securities Intermediary’s invoice, all reasonable costs,
expenses and attorneys’ fees incurred in the preparation and administration of
this Agreement (including any amendments hereto or instruments or agreements
required hereunder).  Pledgor agrees to pay Securities Intermediary, upon
receipt of Securities Intermediary’s invoice, all reasonable costs, expenses and
attorneys’ fees incurred by Securities Intermediary in connection with the
enforcement of this Agreement or any instrument or agreement required hereunder,
including without limitation any reasonable costs, expenses, and fees arising
out of the resolution of any conflict, dispute, motion regarding entitlement to
rights or rights of action, or other action to enforce Securities Intermediary’s
rights hereunder in a case arising under Title 11, United States Code.  This
paragraph 17 shall survive termination of this Agreement.

 

18.                               Notwithstanding any of the other provisions of
this Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or against Pledgor, or in the event of the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Pledgor, Securities Intermediary may act as Securities Intermediary deems
necessary to comply with all applicable provisions of governing statutes and
Pledgor shall not assert any claim against Securities Intermediary for so doing.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

19.                               If any term or provision of this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

20.                               This Agreement may be executed in
counterparts, each of which shall be an original, and all of which shall
constitute one and the same agreement.

 

21.                               If any party to this Agreement is not a
natural person, the person executing this Agreement on behalf of such party
hereby represents that he or she has the proper authority to execute this
Agreement on behalf of such party.

 

22.                               This Agreement shall be governed and construed
in accordance with the law of the State of New York excluding choice of law
principles that would require application of the laws of a jurisdiction other
than the State of New York.

 

*                                        
*                                        
*                                        
*                                        
*                                         *

 

Exhibit C-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

 

PLEDGOR:

 

PLEDGEE:

DELOS AIRCRAFT INC.

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Telephone No.:

 

 

Telephone No.:

 

Address:

 

Address:

10250 Constellation Blvd., Suite 3400

 

1455 Market Street, 5th Floor

Los Angeles, CA 90067

 

CA5-701-05-19

Attention: Treasurer with a copy to the General Counsel

 

San Francisco, CA 94103

Facsimile No. (310) 788-1990

 

Attention: Robert Rittelmeyer

 

 

Facsimile No. (415) 503-5099

 

 

 

Date:

 

, 2012

 

Date:

 

, 2012

 

Acknowledged and Agreed to:

 

 

SECURITIES INTERMEDIARY

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

, 2012

 Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

NC1-027-14-01

 

214 North Tryon Street

 

Charlotte, NC 28255

 

United States of America

 

Attention: Rhonda Booker

 

Facsimile No. (704) 335-6727

 

 

Account Control Agreement Supplement Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of the Pledgee]

 

[Date]

 

A.                                    BY FACSIMILE TRANSMISSION

((704) 335-6727) AND CERTIFIED MAIL

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

NC1-027-14-01

214 North Tryon Street

Charlotte, NC  28255

United States of America

Attention:  Rhonda Booker

 

Re: Delos Aircraft Inc.

       Account No. 5X500A01

 

B.                                    NOTICE OF EXCLUSIVE CONTROL

 

Ladies and Gentlemen:

 

As referenced in the Collateral Account Control Agreement, dated as of April 12,
2012, among Delos Aircraft Inc., as Pledgor, Bank of America N.A., as Collateral
Agent for the Secured Parties, as Pledgee, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as Securities Intermediary, we hereby give you notice of our
exclusive control over securities account number 5X500A01 (the “Collateral
Account”) and all financial assets credited thereto.  You are hereby instructed
not to accept any direction, instruction or entitlement order with respect to
the Collateral Account or the financial assets credited thereto from any person
other than the undersigned.

 

You are hereby instructed to [deliver][invest] the financial assets in the
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:

 

[

 

 

 

 

 

 

 

 

 

 

]

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:                          Delos Aircraft Inc.

 

Exhibit A-1

--------------------------------------------------------------------------------
